 



Page 1 of 62
EXHIBIT 10.28
AMENDED AGREEMENT
BETWEEN
PILOTS
REPRESENTED
BY
OFFICE AND PROFESSIONAL EMPLOYEES INTERNATIONAL UNION, AFL-CIO
AND
OFFSHORE LOGISTICS, INC.

 



--------------------------------------------------------------------------------



 



Page 2 of 62
CONTENTS

          ARTICLE   SUBJECT   PAGE
1
  Statement of Purpose   2
2
  Recognition and Representation   2
3
  Status of Agreement   4
4
  Pilot Status   5
5
  Seniority   5
6
  Seniority Roster   6
7
  Reductions in Workforce   7
8
  Job Posting and Bidding   8
9
  Categories of Aircraft   10
10
  Schedules of Service   11
11
  Leaves of Absence   11
12
  Vacation and Sick Time   14
13
  On-the-Job Injury (OJI) Leave   17
14
  Bereavement Leave   18
15
  Jury Duty   19
16
  Fees and Physical Examinations   19
17
  Training   20
18
  Facilities, Equipment and Uniforms   22
19
  Severance Pay   23
20
  Moving Expense   24
21
  Compensation   25
22
  Supplemental Pay   26
23
  Bonuses   26
24
  Workover/Overtime   27
25
  Travel Pay   29
26
  Per Diem   29
27
  Insurance Benefits   29
28
  Retirement and 401(k) Plan   30
29
  Safety/Accident Prevention   30
30
  General and Miscellaneous   31
31
  Union Bulletin Boards and Communications   33
32
  Grievance Procedure   33
33
  System Board of Adjustment   36
34
  No Strike/No Lockout   37
35
  Union Representation   38
36
  Union Security   38
37
  Savings Clause   42
38
  Duration   43
 
  Appendix A — Gulf of Mexico Pay Scales   44
 
  Alaska Addendum   46
 
  Appendix B — Alaska Pay Scales   58
 
  Letter of Agreement #1 — Fixed Wing Pilots   59
 
  Letter of Agreement #2 — IFR Cadre (Amended)   60
 
  Letter of Agreement #3 — System Board of Adjustment-Alaska   62

 



--------------------------------------------------------------------------------



 



Page 3 of 62
AGREEMENT
This Agreement and Contract is made by and between OFFICE and PROFESSIONAL
EMPLOYEES INTERNATIONAL UNION hereinafter called the “Union” or the “OPEIU” and
OFFSHORE LOGISTICS, INC., hereinafter called the “Company” or “Employer”.
ARTICLE 1
STATEMENT OF PURPOSE

Section 1.   The purpose of this Agreement is, in the mutual interest of the
Company and its pilots, to provide for the operation of the services of the
Company under methods which will further, to the fullest extent possible, the
safety of air transportation and the efficiency of operation.

Section 2.   No Pilot covered by this Agreement will be interfered with,
restrained, coerced or discriminated against by the Company, its officers, or
its agents because of membership in or lawful activity on behalf of the Union.

Section 3.   It is understood, whenever in this Agreement, Pilots or jobs are
referred to in the male gender, it shall be recognized as referring to both male
and female Pilots. The provisions of this Agreement apply to all Pilots
regardless of sex, color, race, creed, age, religion, national origin,
handicapped or veteran status or other protected status in accordance with
applicable national or state law.

ARTICLE 2
RECOGNITION AND REPRESENTATION

Section 1.   This Agreement is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
Offshore Logistics, Inc. (the “Company”) and the Office and Professional
Employees International Union (the “Union”) representing employees composed of
the craft or class of Pilots as certified by the National Mediation Board in
Case Number R-6517, August 6, 1997.

  A.   The Company hereby recognizes the Union as the sole collective bargaining
agent and authorized representative for those employees described in Section 1
above, to represent them and, in their behalf, to negotiate and conclude
agreements with the Company as to hours of work, wages, and other conditions of
employment in accordance with the provisions of the Railway Labor Act, as
amended.

Section 2.   The term Pilot as used in this Agreement means Pilots (PIC) and/or
Co-Pilots (SIC) covered by this Agreement and for whom the Union is the
recognized collective bargaining representative. Pilot trainees are Pilots
within the meaning of Section 1 of this Article.

Section 3.   This Agreement covers all revenue and all known and recurring
miscellaneous flying performed by the Company with Pilots on its payroll. All
flying covered by this Agreement shall be performed by Pilots whose names appear
on the Air Logistics L.L.C. and Air Logistics of Alaska, Inc. Pilot’s System
Seniority List.

 



--------------------------------------------------------------------------------



 



Page 4 of 62

Section 4.     A.   Pilots covered by this Agreement shall be governed by all
reasonable Company rules, regulations and orders previously or hereafter issued
by proper authorities of the Company which are not in conflict with the terms
and conditions of this Agreement. Prior to deciding to implement new rules,
regulations or orders, or to change any existing rules, regulations or orders,
the Company will meet and confer with the Union.

  B.   For the purpose of familiarizing new hires with existing Company rules
and regulations, the Company will present and discuss those rules and
regulations with each new hire as a part of his initial Company orientation.

Section 5.   If the Union considers the rule to be unreasonable, it will have
the right to file a written grievance challenging such rule prior to the
implementation by the Company. Grievances properly filed in this respect will be
subject to the normal Grievance and System Board of Adjustment procedures as set
forth in Article 32 and Article 33 of this Agreement.

Section 6.   The Company may engage in Subcontracted Revenue Flying under the
following circumstances: Subcontracted Revenue Flying may be engaged in for
periods not to exceed one hundred and eighty (180) days per occurrence during
the term of this Agreement when (i) such Subcontracted Revenue Flying is
necessary to accomplish the needs of the service of the Company, (ii) the
Company determines that it does not have sufficient or appropriate aircraft, or
sufficient or appropriately trained Pilots, available to perform the
Subcontracted Revenue Flying, and (iii) the Company does not furlough any Pilot
as a direct result of such engagement in Subcontracted Revenue Flying. It is
understood and agreed that nothing in this paragraph will prevent the Company
from furloughing Pilots or severing the employment relationship with Pilots for
economic reasons independent of or unrelated to its engagement in Subcontracted
Revenue Flying.

Section 7.   Notwithstanding Section 6 above, in the event the Company engages
in Subcontracted Revenue Flying solely due to circumstances over which the
Company does not have control, it may engage in the Subcontracted Revenue Flying
for a time not to exceed the duration of the circumstance beyond the Company’s
control or six (6) months, whichever is less. Circumstances beyond the Company’s
control shall be limited to: act of nature, a strike affecting the Company’s
business, grounding of a substantial number of the Company’s aircraft by a
government agency or court; loss or destruction of the Company’s aircraft; war
emergency; or owner’s or manufacturer’s delay in the delivery of aircraft
scheduled for delivery.

ARTICLE 3
STATUS OF AGREEMENT

Section 1.   It is fully understood and agreed that this Agreement supercedes
any and all Agreements now existing or previously executed between the Company
and any other Union, or individual, affecting the class or craft of employees
covered by this Agreement.

Section 2.   The Company shall give notice of the existence of this Agreement,
and its full terms, to any entity which engages in a possible transaction.

Section 3.   Mergers

  A.   In the event of a complete merger between the Company and another
helicopter company (i.e., the combination of all or substantially all the assets
of the two carriers) where the surviving carrier decides to integrate the
pre-merger operations, the following procedures will apply: (1) if the Company
is the surviving carrier, the Company will integrate the two Pilot groups in
accordance with OPEIU Merger Policy if both groups are OPEIU-represented, and in
accordance with Sections 3 and 13 of the Allegheny Mohawk LPPs if Pilots of the
Company’s merger partner are not represented by OPEIU, and (2) if the Company is
not the surviving carrier, the Company will make reasonable efforts to have the
surviving carrier integrate the two Pilot groups in the same manner as stated in
(1) of this paragraph.     B.   In the event the Company acquires all or
substantially all of the assets or equity of another air carrier, or another air
carrier acquires all or substantially all of the assets or equity of the
Company, the Company will meet promptly with the Union to negotiate a possible
“Fence Agreement” to be in effect during the

 



--------------------------------------------------------------------------------



 



Page 5 of 62

      period, if any, the two carriers are operated separately without
integration of the Pilot work force. These discussions shall not be pursuant to
Section 6 of the Railway Labor Act, and reaching an agreement with the Union
shall not be a prerequisite for closing, or any other aspect of the transaction
or operations pursuant to the transaction.

Section 4.   Management Rights

  A.   The Union recognizes that the management of the business of the Company
and the direction of the working force are vested exclusively with the employer,
subject to the provisions of this Agreement.     B.   The management functions
shall not be used for the purpose of discrimination against any Pilot because of
Union activity or for the purpose of evading any of the provisions of this
Agreement.     C.   Except as restricted by the express terms of this Agreement,
the Company shall retain all rights to manage and operate its business and work
force, including but not limited to the right to sell or discontinue all or part
of the business; to sell or lease aircraft or facilities; to determine where and
when to operate scheduled or unscheduled flights; to determine its marketing
methods and strategies; and to enter into affiliation or marketing agreements
with other carriers; to invest (including equity investments) in other business
entities including, without limitation, other helicopter carriers; and to
determine the type of aircraft it will utilize.     D.   The parties agree that
any past practices established prior to the date of this Agreement shall not
create any contractual or legal obligation to continue such practices following
the effective date of this Agreement.     E.   The waiver of any provision of
this Agreement or any breach of this Agreement by either party during the term
of the Agreement shall not constitute a precedent for the future waiver of any
breach or provision.

ARTICLE 4
PILOT STATUS

Section 1.   Each newly hired Pilot shall be on probation for a period which
normally will not exceed six (6) months of cumulative service. The probationary
period will begin on the date a Pilot enters training. During this time, a Pilot
will become acquainted with his job duties, fellow Pilots and Company facilities
while being evaluated by his supervisor. Evaluation of probationary period job
performance is based on a number of factors including attitude, attendance,
competence, and overall work performance. A supervisor who requires additional
time to evaluate a Pilot’s suitability for a position may extend the
probationary period for an additional ninety (90) days of cumulative active
service.

Section 2.   A newly employed Pilot shall be entitled to all the rights and
benefits of any other Pilot under the terms of this Agreement, except that the
termination of a Pilot’s employment during his probationary period, will not be
subject to the grievance procedures and System Board of Adjustment as set forth
in this Agreement. After completing the probationary period, such Pilot shall be
considered a non-probationary Pilot.

Section 3.   Once each month, the Company will provide the Union office with a
listing of Pilots who have been hired, terminated, transferred and/or granted a
military leave of absence during the prior month. This listing will include the
home address of these Pilots.

ARTICLE 5
SENIORITY

Section 1.   Seniority of a Pilot shall begin on the date a Pilot enters the
Company’s training program.

Section 2.   There shall be two (2) types of seniority, Company seniority and
Bidding seniority.

 



--------------------------------------------------------------------------------



 



Page 6 of 62

  A.   Company Seniority — Company Seniority shall be defined as a Pilot’s
length of service with the Company, regardless of location, and shall govern pay
rates, and accrual or granting of paid days off pursuant to Article 12 of this
Agreement. Company Seniority shall be adjusted for leaves of absence and
reductions in force as provided for in Articles 7 and 11 of this Agreement.    
B.   Bidding Seniority — Bidding Seniority shall be defined as a Pilot’s length
of service with the Company, adjusted for leaves of absence as provided for in
Article 5, Section 4, and Article 11 of this Agreement. Bidding Seniority shall
govern all Pilots covered by this Agreement in bidding for job assignments and
vacancies, layoffs, reemployment after layoff, demotions due to a reduction in
force, and awarding of full week vacation periods, as provided for in this
Agreement.

Section 3.   In the Gulf of Mexico, a Pilot who is promoted to a non-flying or
supervisory position shall continue to accrue Company and bidding seniority for
one (1) year. Thereafter, such Pilot shall continue to accrue Company Seniority
and retain his Bidding Seniority. In the Alaska operation, a pilot who is
promoted to a non-flying or supervisory position shall continue to accrue
Company and Bidding seniority. If said Pilot returns to flying duty, it shall be
in accordance with his Company and Bidding seniority. In the event there is no
vacancy, he shall be carried as an overage until the Company adjusts its
staffing levels. If a Pilot is terminated while in a supervisory or non-flying
position, such Pilot shall have no rights under this Agreement.

Section 4.   A Pilot elected or appointed to a full-time position with the Union
shall retain and accrue Company and bidding seniority in their immediate former
classification.

Section 5.   A Pilot will lose his seniority rights and his name will be removed
from the seniority list under the following conditions:

  A.   Resignation or retirement;     B.   Discharge for just cause;     C.   In
the Gulf of Mexico, absent from work for forty-eight (48) consecutive hours
without proper notification to the Director of Operations or his designee of the
reason, unless the employee is physically incapable of providing the Company
with the proper notification of his absence;     D.   Failure to return to work
from an authorized leave of absence in the time provided for by the Company,
giving a false reason for obtaining a leave of absence or accepting gainful
employment while on a leave of absence, when the employment was not specifically
authorized;     E.   Failure to inform the designated Company representative in
person or by certified mail of his intention to return to work as provided for
in Article 7, Section 5(a);     F.   Failure to return to work on or before a
date specified in the notice of recall from the designated Company
representative after a layoff as provided for in Article 7, Section 5.b.;     G.
  A Pilot who is furloughed and who is not recalled to service with the Company
within three (3) years from the date of furlough.

Section 6.   Disputes arising over seniority shall be handled in accordance with
Article 32 and Article 33 of this Agreement.

ARTICLE 6
SENIORITY ROSTER

Section 1.   The Company will post a seniority roster on bulletin boards at all
bases, listing the names of its Pilots, date of hire, station and base as
reflected by its records. Copies of the seniority roster will be furnished to
the Union.

Section 2.   When two or more Pilots are employed on the same date, they shall
be placed on the seniority roster according to the last four digits of each
new-hire’s social security number. If two individuals have the same last four
digits

 



--------------------------------------------------------------------------------



 



Page 7 of 62
in their social security number, the digit immediately preceding the last four
digits will be used to determine the lowest number. The Pilot with the lowest
last four digits will be awarded the most senior position in the class. The
balance of the class will be awarded seniority positions in order of their
numbers, with the highest social security number receiving the lowest seniority.

Section 3.   The Company agrees to update the seniority roster once each month,
beginning with the effective date of this Agreement with a copy to the Union. A
Pilot shall have a period of thirty (30) days after the posting of the seniority
roster to protest to the Company any omission or incorrect posting affecting his
seniority. Pilots on vacation, leave of absence or furlough shall be permitted
thirty (30) days after their return to duty to make any protest concerning his
seniority. Once the thirty (30) day period has expired without a protest, a
Pilot’s posting will be considered correct and shall not be subject to further
protest, unless the omission or incorrect posting was the result of a clerical
error on the part of the Company.

ARTICLE 7
REDUCTIONS IN WORKFORCE

Section 1.     A.   When it becomes necessary to reduce the workforce, a Pilot’s
seniority, pursuant to Article 5 of this Agreement, shall govern the layoff.
Pilots with the least seniority at a location shall be laid off first. For the
purposes of this Article, there shall be two locations: the Gulf of Mexico
operation and the Alaska operation. The Company shall give at least fourteen
(14) days notice of an impending layoff at the affected location, or two
(2) weeks pay in lieu thereof. The Company shall notify the Union in advance of
the impending reductions.

  B.   The fourteen (14) day notice or pay in lieu thereof may be waived by the
Company if the reduction in force is caused by circumstances beyond the control
of the Company. Examples of this would include a war or foreign invasion, an act
of God/natural disaster, an official state of emergency, a strike affecting the
Company’s business, a work stoppage, a government grounding of aircraft, the
revocation of operating certificate(s), or an unannounced cancellation of
contract flying without proper notice.

Section 2.   Pilots will be recalled from furlough in seniority order, with the
most senior laid-off Pilot being recalled first: provided, however, that no
pilot will be returned to work without a current medical certificate (as
referred to in Article 16 Section 4.) The Company will make reasonable efforts
to place the recalled Pilot in his former position or one of equal status.

Section 3.   Pilots shall continue to accrue Bidding Seniority while on
furlough. He shall not accrue Company Seniority while on a furlough of more than
thirty (30) days duration.

Section 4.   Laid off Pilots are required to file their proper address and
telephone number(s) with the Director of Operations at the time of the lay off
and will notify the Company of any address changes promptly.

Section 5.   Laid off Pilots shall be notified of a recall by telephone, or
certified mail, to the most recent telephone number and address provided by the
Pilot. Notification by telephone must be accomplished by positive telephone
contact with the Pilot and the call must be followed up with official
notification by certified mail. The date of recall notification shall be the
earlier of the date of positive telephone contact with the pilot or the date on
which the recall letter was mailed. Notices sent to the last address of record
shall be considered conclusive evidence of notice to the Pilot.

  A.   Each Pilot accepting recall shall answer his recall notice no later than
five (5) days after receipt of such notice in person or by certified mail.
Pilots are strongly encouraged to notify the Company prior to the five (5) day
period of his acceptance of the recall.     B.   A laid off Pilot will not be
allowed more than fifteen (15) days after the date of recall notification to
report to duty from layoff. Nothing shall prevent the Company from beginning
recall classes prior to the end of the fifteen (15) day period if a sufficient
number of Pilots agree to return from recall early.     C.   Pilots who fail to
respond to a recall notice within the time limits set forth above, Pilots who
refuse recall, or Pilots who reject a recall notice shall forfeit all recall
rights and have his name stricken from the

 



--------------------------------------------------------------------------------



 



Page 8 of 62

      seniority list.     D.   Seniority and recall rights shall terminate if a
laid off Pilot is not recalled within thirty-six (36) months from the
commencement of his layoff.

ARTICLE 8
JOB POSTING AND BIDDING (GULF OF MEXICO PILOTS)

I.   PERMANENT VACANCIES

Section 1.     A.   Pilots working in the Alaska operation shall not be
displaced by either active or furloughed Pilots working in the Gulf of Mexico
operation. Pilots working in the Gulf of Mexico operation shall not be displaced
by either active or furloughed Pilots working in the Alaska operation.

  B.   When a job or crew position vacancy occurs on a full-time basis, or when
a new job or crew position is created, the vacancy will be posted at all
locations within seven (7) days after the vacancy occurs. The notice shall
provide as much information as is available regarding the vacant position,
including the job, location, aircraft and customer specific qualifications and
closing date for bid application.

Section 2.   Bidding Procedures

  A.   Pilots will be given fourteen (14) calendar days from the initial posting
to bid on any vacant position. The fourteen (14) days shall commence with the
time the notice is faxed to all bases.     B.   The Company will make the awards
within five (5) calendar days after the bidding has closed, not including
Saturdays, Sundays, and holidays.     C.   The senior qualified Pilot, as
defined in Section 2, Paragraph G, of this Article that bids on a vacancy shall
be awarded the job.     D.   The Company reserves the right to remove a Pilot
from an awarded job based on a customer complaint, in which case the Company
will make reasonable efforts to obtain the customer’s complaint in writing. A
copy of such written complaint shall be provided to the Pilot and to the Union.
    E.   A Pilot responding to more than one (1) vacancy shall indicate his
order of preference on the bid and shall be awarded his first preference.     F.
  A Pilot on vacation, sick leave, or leave of absence for the entire period
that bids are posted shall have an additional seven (7) days to bid on the
vacancy.     G.   Definition Of Qualified     1.   The term qualified as used in
this Article and Agreement means that a Pilot has been trained in an aircraft
model or holds the necessary Pilot License and endorsements to be trained by the
Company in that aircraft model.     2.   A Pilot will be considered qualified in
an aircraft model although he may not be “current” as per FAR 135.293(b),
135.299, etc. If that Pilot is otherwise qualified and can become current within
a reasonable amount of time, the Company will provide training, in accordance
with Article 17.     H.   In the event no bid is received on a posted vacancy
and pool Pilot(s) exist, such vacancies will be filled by the pool Pilots in
reverse seniority order. A pool Pilot is a Pilot who has not been awarded to a
contract on a full-time basis.

Section 3.   After a Pilot has been awarded a bid job and has completed the
necessary training, the Company will not allow any other Pilot to temporarily
perform work on that job, provided the bid Pilot is available for work during
his

 



--------------------------------------------------------------------------------



 



Page 9 of 62
normal hitch. If an immediate operational requirement exists, an available
qualified Pilot may be removed from his awarded job, in reverse seniority order,
to fulfill such requirement for as short a period as possible, not to exceed
three (3) days. In such cases, the Pilot being removed from his position will be
pay protected until such time as he has returned to his original job.

Section 4.   A Pilot may bid on any posted position, provided that once he has
been awarded a vacancy, the Pilot shall be ineligible to bid on another vacancy
for six (6) months from the date of transfer. Date of transfer is defined as the
first date a Pilot performs in revenue service at his new job and/or base. The
following exceptions apply to the six (6) month rule:

  A.   A Pilot is being promoted from VFR to SIC, VFR to PIC, or SIC to PIC, or
in any case where an increase in pay and/or supplemental pay will result from
the new assignment.     B.   Once every two (2) calendar years, a Pilot may
request and shall be granted an exemption from the six (6) month rule.

Section 5.   During the time necessary to in-house train the Pilot who is to
regularly fill a new job or crew position, the Company may fill the vacancy on a
temporary basis not to exceed forty-five (45) days. Training at third party
training facilities will be conducted as soon as possible.

Section 6.   The Company may elect, based on operational needs, to withhold a
Pilot who has successfully bid for a vacancy from entering training for a period
not to exceed forty-five (45) days unless mutually agreed otherwise by the
Company and the Pilot. If a Pilot is withheld, he will be compensated at the
base salary he would have been entitled to if he had completed training and the
higher base salary will commence when he was originally scheduled to enter
training.

Section 7.   Pilots who have reached the IFR level may not bid downward without
the authorization of the Director of Operations.

II.   TEMPORARY VACANCIES

Section 1.   Temporary vacancies are positions created to fill needs for ninety
(90) consecutive days or less.

Section 2.   Temporary vacancies shall be filled by offering the positions to
pool Pilots in seniority order. If no pool Pilot accepts the opening, the job
will be assigned to a pool Pilot in reverse seniority order. If there are no
pool Pilots, the Company shall assign a Workover. If no Workover Pilots are
available, the Company shall assign the job in reverse seniority order.

Section 3.   Pilots assigned to temporary vacancies shall be returned to their
former position, if it still exists, upon completion of the temporary
assignment.

Section 4.   A Pilot assigned to a temporary vacancy with a higher salary than
his current salary will receive such pay for the duration of the temporary
assignment.

Section 5.   A Pilot assigned to a temporary vacancy pursuant to II, Section 3
will be pay protected in accordance with the provisions of this Article.

III.   GENERAL

Section 1.   A Pilot will not be considered qualified for an IFR PIC job unless
he has completed six (6) months as an IFR SIC with Air Logistics and is
recommended by either an IFR Line Captain or an IFR Check Airman, and
successfully completes an IFR flight and classroom check by a Check Airman.

Section 2.   When operational needs dictate the need for additional IFR PIC crew
positions:

  A.   Any Pilot who has completed the requirements of III, Section 1, may
request and shall, within a reasonable amount of time, be given an IFR PIC
Training Ride by a Check Airman. Following this training ride, the Check Airman
may recommend the Pilot for an IFR PIC Check Ride.

 



--------------------------------------------------------------------------------



 



Page 10 of 62



  B.   When a Check Airman has recommended the Pilot for an IFR PIC Check Ride,
the Company shall make that ride available within a reasonable amount of time.

IV.   PILOT IOE

Section 1.   A Pilot under initial operating experience (IOE) is a newly hired
Pilot who is assigned as the second Pilot to an aircraft which is normally
operated by one Pilot. Nothing in this Agreement shall prohibit the Company from
employing Pilot IOEs and placing such pilots in IOE seats on aircraft normally
operated by a single Pilot.

Section 2.   Line Training Captains

  A.   A Line Training Captain is a Company designated flight instructor to whom
a Pilot under IOE is assigned.     B.   The Company may assign a Pilot to become
a Line Training Captain on his existing job, provided the Pilot agrees to the
assignment. In the event such a Pilot decides he no longer wishes to be a Line
Training Captain, he will be permitted to remain on his existing job.     C.  
Line Training Captains shall be compensated in accordance with Article 22.

ARTICLE 9
CATEGORIES OF AIRCRAFT

Section 1.   For the purpose of this Agreement, aircraft shall be divided into
three (3) categories as follows:

  A.   Single/Light Twin: Any single or multi-engine aircraft designed to carry
eight (8) passengers or less.     B.   Medium Aircraft: Any aircraft designed to
carry nine (9) passengers or more; and having a maximum gross weight of less
than twelve thousand five hundred (12,500) pounds.     C.   Large Aircraft: Any
aircraft with a gross weight of twelve thousand five hundred (12,500) pounds or
greater.

Section 2.   For the purpose of this Agreement, “Upgrade” shall be defined as
any one or more of the following:

  A.   Moving into a larger category of aircraft as per Section 1.     B.  
Moving from a SIC seat to a PIC seat on crew-served aircraft.     C.   Any
aircraft or job assignment requiring a formal training school.     D.   Any
change in aircraft or job assignment that involves an increase in pay.

Section 3.   When it becomes necessary to upgrade a pilot, seniority shall be
given full consideration and the upgrade will be offered on a bid basis, in
accordance with Article 8 of this agreement.

Section 4.   A VFR medium twin (i.e., 212 or 412) job which is sold to the
customer as “limited by waiver to nine(9) or less passengers” and is subject to
increased passenger load at customer request will be considered an IFR contract
for purposes of the Pilot pay scale.

 



--------------------------------------------------------------------------------



 



Page 11 of 62
ARTICLE 10
SCHEDULES OF SERVICE

Section 1.   Pilots will work one of the following schedules as determined by
the needs of service provided it is consistent with applicable FARs:

  A.   Seven (7) consecutive duty days, followed by seven (7) consecutive days
of rest.     B.   Five (5) consecutive duty days, followed by two
(2) consecutive days of rest.     C.   Four (4) consecutive duty days, followed
by three (3) consecutive days of rest.     D.   Alternate fourteen
(14) scheduled duty days on, followed by fourteen (14) consecutive days off duty
can be worked provided the Company, Pilots and customers are agreeable, and the
applicable FARs are followed.

  1.   In the event of a vacancy in a 14 & 14 job, it shall be bid as a 14 & 14
job and preference shall be given to the senior qualified Pilot willing to work
14 & 14. If there are no qualified bidders willing to work 14 & 14, the job will
be awarded or assigned as a 7 & 7 job.     2.   If, for any reason, a Pilot who
has been working a 14 & 14 job is placed in the Pool, that Pilot shall be
allowed to remain 14 & 14 for one additional hitch. If the Pilot has prepaid
airline tickets, he will be allowed to remain in the Pool 14 & 14 until the
expiration of those tickets.

Section 2.   Any work schedules not provided for in this Article must be
discussed with the Union prior to implementing any changes.

Section 3.   The schedule in Section 1(A) of this Article shall be considered
standard. Any other schedule shall be considered non-standard. Nonstandard
schedules shall be filled on a voluntary basis. The Company reserves the right
to fill the nonstandard job that is not bid by hiring for the position. It is
not the intention of the Company to use this Article to dramatically change
schedules from the standard schedule.

Section 4.   Break-days shall not be changed without seven (7) calendar days
notice, except for Pool Pilots and changes to meet customer requirements.

Section 5.   This Agreement requires that Pilots not engage in business
activities that are in competition with the Company and flying activities that
interfere with their service to the Company, provided, however, that this
provision shall not be construed to prohibit Pilots from affiliating with the
Armed Forces of the United States.

ARTICLE 11
LEAVES OF ABSENCE

I.   PERSONAL LEAVE OF ABSENCE

Section 1.   A Pilot who has accrued sixty (60) days of continuous active
service with the Company shall be eligible for an unpaid personal leave of
absence.

Section 2.   No Pilot may begin a personal leave of absence without written
permission from the Company. The written application submitted to the Company
must specify the reasons for such leave. Requests for personal leave and
mutually agreed upon start and end dates shall be in writing.

Section 3.   Personal leaves shall not normally exceed sixty (60) days in
duration. Such leaves may be extended for additional periods, if approved by the
Company. Once a personal leave has been awarded, it may only be cancelled prior
to the end date by mutual agreement between the Company and the Pilot.

Section 4.   A Pilot who is granted a personal leave of absence to fly in the
service of the international operation shall continue to accrue Seniority in the
following manner:

  A.   Company Seniority shall continue to accrue.

 



--------------------------------------------------------------------------------



 



Page 12 of 62

  B.   Bidding Seniority shall accrue for twenty-four (24) months. Following
this twenty-four (24) month period, Bidding Seniority shall be retained.     C.
  In order to satisfy the requirements of Section 4b, the Pilot must be on the
payroll of Air Logistics or Air Logistics of Alaska for a period of sixty
(60) consecutive calendar days.     D.   A Pilot returning from such leave will
not be permitted to bump another Pilot from his job assignment. If no job
assignment exists, he will serve as a pool Pilot until a job becomes available
for which he may bid or until he is assigned to an open job in accordance with
Article 8.

II.   UNION LEAVE OF ABSENCE

Section 1.   A Pilot who accepts a temporary position with the Union (less than
three (3) months) will be permitted to return to his original position upon
release from such temporary assignment. Time under this paragraph will be
extended if requested by the Union and agreed to by the Company up to a maximum
of six (6) months.

Section 2.   When requested by the Union, a Pilot who is elected or appointed to
a full-time position with the Union shall be granted an indefinite leave of
absence. A Pilot leaving full-time service of the Union, for any reason, must
return to duty within thirty (30) days or voluntarily forfeit all seniority
rights.

Section 3.   A Pilot on a Union Leave of Absence shall continue to retain and
accrue Bidding and Company Seniority for the duration of the leave.

III.   FAMILY AND MEDICAL LEAVE OF ABSENCE

Section 1.   Eligible Pilots shall be granted a leave specified under federal or
state law provisions of the Family and Medical Leave Act (FMLA). All leaves
granted by the Company which would qualify as FMLA will run concurrently with
the employee’s FMLA entitlement.

  A.   Refer to the Company Administrative Procedures Manual for specific rules
and regulations with respect to the administration of FMLA.

Section 2.   Pilots on FMLA shall retain and accrue Company and Bidding
Seniority and shall receive all benefits as provided for by the FMLA or
applicable state statute.

Section 3.   A Pilot on a medical leave of absence due to a serious
nonoccupational health condition of the Pilot, who does not return to work
during the twelve (12) week period provided for under the FMLA, shall be granted
an additional medical leave for the duration of the illness or injury, not to
exceed twenty-seven (27) months or the length of his employment, whichever is
less. During such leave, a Pilot shall retain and accrue Company and Bidding
Seniority and shall be eligible for benefits pursuant to Section 5 below.

Section 4.   As provided for in the FMLA, regular accrued sick time and vacation
must be taken during a FMLA leave of absence.

Section 5.   Pilots shall retain insurance coverage, provided the premiums are
paid for at the applicable employee contribution costs for a period not to
exceed twelve (12) months. Once the twelve (12) month period has been exhausted,
the Pilot will be eligible for medical insurance under COBRA for the applicable
period of time.

Section 6.   The Company will require a Pilot who requests a medical leave to
present a report to the Company from his physician that sufficiently certifies
his medical condition.

Section 7.   Prior to returning to duty from medical leave, a Pilot will be
required to present a physician’s statement to the Company verifying that he is
medically fit to perform all Pilot duties. In the event there is a dispute
concerning the Pilot’s fitness for duty, the procedures in Article 16 shall be
utilized to resolve the dispute.

Section 8.   A Pilot may choose to utilize either his disability benefits or
sick time while on medical leave, however, he may not use both at the same time.
Once a Pilot begins to receive disability benefits or requests and is granted an

 



--------------------------------------------------------------------------------



 



Page 13 of 62
unpaid medical leave, he cannot use any additional sick time until he returns to
active duty.

Section 9.   Pilots on an approved medical leave of absence shall have the
option of applying for a temporary “light duty” position, if any are available,
provided the Pilot meets the skill level for the position and his personal
physician certifies that he is able to perform the job. The duration of the job
is at the Company’s discretion and his performance must be acceptable to the
Company. Compensation for light duty will be at the Pilot’s regular base rate of
pay.

IV.   MILITARY LEAVE OF ABSENCE

Section 1.   Military leaves of absence and reemployment rights upon return from
such leave shall be granted in accordance with applicable local, state, or
federal law.

Section 2.   All orders for military duty, including National Guard and Reserve
duty, shall be provided in writing, if available, to the Director of Operations,
within four (4) calendar days of receiving the orders. If verification of the
orders is not obtained in advance of the duty, the request for Guard or Reserve
duty may be denied. Time off for optional training and/or course work must be
approved in advance by the Director of Operations.

Section 3.   A Pilot on a military leave shall retain and accrue Company and
Bidding Seniority.

Section 4.   All insurance benefits shall continue to be available to a Pilot
for the duration of any military leave of absence of less than sixty (60) days.

V.   GENERAL

Section 1.   Except as provided for in this Agreement, during any nonmedical
leave of absence, a Pilot will retain and accrue Bidding Seniority, but will
accrue Company Seniority for purposes of pay, vacation and sick time for up to
the first thirty (30) days of such leave. Unused or banked sick time cannot be
used for leaves, except for FMLA leave. Earned vacation for the year will be
paid out to the Pilot at the commencement of his leave of absence.

Section 2.   2. In the event of a layoff, a Pilot on a leave of absence who
would otherwise be laid off will have his leave of absence cancelled. A Pilot
will be notified that his rights under the Agreement have been changed to those
of a furloughed Pilot.

Section 3.   Except as otherwise provided for in this Agreement, a Pilot
returning from a military leave of absence, or any Pilot returning from any
other approved leave of absence not to exceed ninety (90) days, will be restored
to his former position if the position still exists or he will be placed in any
other position where his seniority permits. Being restored to his former
position means his job at the time of his leave of absence, his seat, aircraft
type and job number. All other returning Pilots will be placed in any other
vacant position for which he is qualified.

  A.   Any Pilot returning from a leave of absence who requires training prior
to returning to flying will be scheduled for required training as soon as
possible at the discretion of the Company, not to exceed one (1) week. Pay shall
resume when a Pilot commences training and shall be based on the position for
which he is training.

Section 4.   All leaves of absences granted shall specify a date on which the
Pilot will return to duty unless mutually agreed otherwise or by operation of
law.

Section 5.   All leaves of absence shall be without pay, unless otherwise
specified in the Agreement.

Section 6.   Unless otherwise specified in the Agreement, insurance coverage for
a leave of absence will terminate at the end of the month in which the leave
commences. After this date, an employee may elect to pay an amount equal to the
group insurance premiums paid by the Company.

Section 7.   Failure of a Pilot to return to active status at the end of any
leave of absence shall be deemed a voluntary resignation from the Company and
his name will be removed from the seniority list.

Section 8.   Any Pilot on a personal leave who enters the services of another
employer or who enters into a competing

 



--------------------------------------------------------------------------------



 



Page 14 of 62
business of his own without first obtaining written permission from the Company
will voluntarily forfeit his seniority rights with the Company.

Section 9.   A Pilot who is granted a leave of absence during his probationary
period shall have his probationary period extended accordingly.

Section 10.   A Pilot on a leave of absence will keep the Company informed of
his current address and telephone number.

Section 11.   All requests for leaves of absences must be submitted in writing
through the Pilot’s immediate supervisor for approval. Final approval shall be
obtained through the Director of Operations.

ARTICLE 12
VACATION AND SICK TIME

I.   VACATION DAYS

Section 1.   Vacation Accrual

                                          Years   Vacation Days     Bi-Weekly
Accrual (V)     Sick Days     Total  
1-5
    7       0.269       7       14  
6
    8       0.308       7       15  
7
    9       0.346       7       16  
8
    10       0.385       7       17  
9
    11       0.423       7       18  
10-11
    14       0.538       7       21  
12-13
    15       0.577       7       22  
14-15
    16       0.615       7       23  
16-17
    17       0.654       7       24  
18
    18       0.692       7       25  
19
    19       0.731       7       26  
20
    20       0.769       7       27  
21 or more
    21       0.808       7       28  

Pilots working a five on and two off schedule/add 0.19 days bi-weekly accrual.
Pilots working a four on and three off schedule/add 0.11 days bi-weekly accrual.

  A.   In order to accrue vacation days, a Pilot must be an active employee on
the payroll for at least fifteen (15) days in a month.     B.   New hire Pilots
will accrue vacation days in a month only if they are on the payroll prior to
the fifteenth (15th) of the month.

Section 2.   One-Hitch Vacation Scheduling

  A.   On or before October 1 of each year, all Pilots eligible for vacation
during the following year may submit a vacation request form for a one-hitch
vacation not to exceed seven (7) days (except that eligible Pilots on a 14/14
schedule may request a full hitch vacation). The form shall list up to five
choices for vacation. Any Pilot not submitting a vacation request form will be
treated as not desiring this first one-hitch vacation.     B.   By October 15 of
each year, the Company will publish a list of approved one-hitch vacations.

 



--------------------------------------------------------------------------------



 



Page 15 of 62

  C.   On or before November 15 of each year, all eligible Pilots who are not
granted a one-hitch vacation may resubmit a vacation request form, listing up to
five (5) alternate choices, for a one-hitch vacation for any week not filled in
accordance with I, Section 2A above.     D.   By November 25 of each year, the
Company will publish a revised vacation schedule including all vacation requests
granted, based on the criteria listed in I, Section 2A and B above.     E.   The
Company will contact Pilots who, after completing the steps described in
Sections 1 through 4 above, have been unable to schedule a one-hitch vacation,
to discuss an acceptable time for the vacation in a week not filled in
accordance with I, Section 2 A-D above.

Section 3.   Second One-Hitch Vacation Scheduling

  A.   On or before December 1 of each year, all Pilots who are eligible for a
second week of vacation during the following year may submit a second vacation
request form for a second one-hitch vacation not to exceed seven (7) days. The
form shall list up to five (5) choices for a second week of vacation during any
week not already filled. Any Pilot not submitting a vacation request form will
be treated as not desiring a second one-hitch vacation.     B.   By December 15
of each year, the Company will publish a list of approved vacations based on the
criteria listed in I, Section 3A above.     C.   If an eligible Pilot does not
receive a second one-hitch vacation, he may submit another vacation request form
requesting a vacation in any week not already filled in accordance with I,
Section 3A above.     D.   The Company will contact Pilots who, after completing
the steps in Sections 1 through 3 above, have been unable to schedule a second
one-hitch vacation, to discuss an acceptable time for the vacation.     E.   The
Company will make available a sufficient number of weekly vacation slots each
calendar year to insure that eligible Pilots will be offered their one-hitch and
second hitch vacations; provided that a substantial change in the number of
pilots employed by the Company will trigger a reevaluation of scheduled
vacations to meet operational needs. The Company will formulate the number of
yearly full hitch vacation slots by dividing the total number of anticipated
vacation hitches for the year by 52.

Section 4.   Day-at-a-Time Vacations

  A.   All Pilots who have accrued vacation may request a one-day (or several
days) vacation at any time. Such requests will be granted on a first-come, first
serve basis, consistent with operational needs. Operational needs permitting,
the Company will make available to eligible Pilots such vacations up to three
(3) consecutive days, but may grant up to seven (7) consecutive days. Requests
for day-at-a-time vacations in November and December should be submitted no
later than November 1; however, a request may be submitted at any time.     B.  
In the event a Pilot voluntarily leaves the Company, he will be paid for his
accrued vacation days, provided he has given the Company two (2) weeks notice of
his departure.

Section 5.   Vacation Cancellation

  A.   Any Pilot who is assigned a one-hitch vacation according to I above and
who subsequently elects not to take the approved one-hitch vacation will not
cause the Company to revise or reallocate other previously approved one-hitch
vacations.     B.   When a one-hitch vacation is cancelled, the Pilot and the
Company shall attempt to find a mutually agreeable substitute block during the
current year. A Pilot whose vacation has been involuntarily cancelled, and
cannot be rescheduled, shall receive one hundred and fifty percent (150%)
compensation for that hitch.     C.   In the event the Company cancels a
scheduled one-hitch vacation, all non-refundable vacation deposits

 



--------------------------------------------------------------------------------



 



Page 16 of 62

      that the Pilot is unable to recover, with the assistance of the Company,
shall be reimbursed to the Pilot. Such expenses may include vacation deposits,
pre-paid tickets, hotel fees, or any other pre-paid expenses associated with the
cancelled vacation. In order to receive reimbursement, the Pilot shall provide
the Company with proof of the expense.     D.   In the event it becomes
necessary to cancel scheduled vacations, cancellations shall first be offered to
volunteers in seniority order. If an insufficient number of Pilots voluntarily
accept cancellation, vacations shall be involuntarily cancelled in inverse
seniority order.     E.   Pilots returning from leave of absence who are unable
to participate in the vacation request and approval process described above will
receive priority on unassigned vacation weeks, or vacations that have been
previously approved and cancelled.

Section 6.   Vacation Miscellaneous

  A.   New hire Pilots will accrue vacation days in a month only if they are on
the payroll prior to the fifteenth (15th) of the month. New hire Pilots are not
eligible to take scheduled vacation days during their probationary period. The
Company shall place three (3) days into a Pilot’s Sick Time Off Bank (STO) upon
his successful completion of his probationary period. At the end of his first
year of employment, an additional four (4) days shall be placed in his bank.    
B.   A Pilot may use his current year’s allotment of vacation days in advance of
time earned, but if a Pilot leaves the Company or is terminated before it is
earned, any such time will be deducted from his final paycheck. Vacation days
from the next year’s vacation allotment may not be advanced to a Pilot for use
in the current year.

II.   SICK TIME (STO)

Section 1.   Accrual

  A.   The number of sick days accrued each year is dependent on a Pilot’s years
of active service with the Company in accordance with the schedule listed in I,
Section 1. A Pilot may accrue a maximum of ninety seven (97) days sick leave,
except that any Pilot who has greater than this maximum at the time this
Agreement is executed shall be grandfathered with his accrued sick days and will
not accrue any additional sick days until such time as his total sick days drops
below the ninety seven (97) day maximum. Within ninety (90) days after the
execution of this Agreement, a Pilot has the option of being paid for any sick
days in excess of ninety (90) days at 100% of his applicable daily rate.     B.
  Pilots must have at least seven (7) days in the STO Bank at the beginning of
each calendar year prior to bidding vacations for that calendar year. Pilots who
have less than seven (7) days in the STO Bank are required to set aside the
appropriate number of vacation days to satisfy the STO Bank minimum.

Section 2.   Miscellenous

  A.   The Company reserves the right to require a medical excuse for absences
due to sickness. To the extent the Company requires a medical examination not
covered by insurance, it shall be paid for by the Company, provided the Pilot
submits receipts for reimbursement in a timely manner.     B.   Once the STO
Bank is exhausted, a Pilot may use his remaining unused vacation days for
sickness or injury off the job.

III.   PAYMENTS AND REIMBURSEMENT

Section 1.   Vacation/Sick Time Off Audit

  A.   The Company shall track the number of vacation and sick days, both taken
and remaining, in the Pilot’s Vacation/Sick Time Off Banks and shall make this
information to the pilot on request during normal working hours.

 



--------------------------------------------------------------------------------



 



Page 17 of 62

  B.   A Pilot will be paid for his unused vacation days at the end of each
year, unless the Pilot notifies the Company no later than November 30 of the
calendar year that he wishes to place his unused vacation days into the STO
bank.     C.   Unused vacation days will be paid out at one hundred
(100) percent of a Pilot’s applicable daily rate.

Section 2.   Separation of Employment

  A.   If a Pilot voluntarily leaves the Company, he will be paid for his
accrued vacation days at the rate of one hundred (100) percent, provided he has
given the Company two (2) weeks notice of his departure.     B.   Upon normal
retirement from the Company (defined as reaching age 62), or when declared
medically retired by the Company, a Pilot will be paid his accrued vacation.

IV.   GENERAL AND MISCELLANEOUS

Section 1.   Personal Days and Emergency Days Off

  A.   While on hitch, a Pilot may request a personal day off for unscheduled,
personal reasons. Such requests will be given reasonable consideration by the
Company and granted if operationally feasible.     B.   Personal days will be
charged against the Pilot’s Vacation Bank.     C.   Personal days must be
requested at least twelve (12) hours in advance.

V.   SWAP PROGRAM

  A.   The Company will maintain a Pilot SWAP system which allows Pilots to swap
days or hitches. Under this system, the swap must be between two Pilots who are
qualified to fly the job to be swapped. The Company will permit Pilots to use
Company mail and fax machines to administer the swap system and will permit
Pilots to display swap requests on bulletin boards.     B.   The Swap must be
submitted in writing for approval at least seven (7) days in advance of the
swap, except in cases of emergency, and must contain all pertinent information
concerning the swap, including contact numbers for both Pilots. The request must
be signed by both Pilots.     C.   The swap may only be done in increments of
one (1) full day.     D.   Within three (3) working days of the swap request,
the Company will confirm to the two Pilots its receipt and acceptance or
rejection of the swap request. When the Company has accepted a swap request,
both Pilots become responsible for the swapped jobs as if they were their own;
provided however, that if the responsible pilot has voluntarily terminated his
employment prior to the date of his swapped assignment, the regularly assigned
pilot is responsible for the assignment. If the Pilot is involuntarily
terminated prior to performing his swapped assignment, the Company will deduct
from his vacation bank the amount of pay for such swapped assignment.

ARTICLE 13
ON-THE-JOB INJURY (OJI) LEAVE

Section 1.   Pilots are eligible for worker’s compensation benefits with respect
to injuries or illnesses arising out of and in the course of employment with the
Company.

Section 2.   Vacation and Sick Days will not be charged to a Pilot who is
injured on the job.

 



--------------------------------------------------------------------------------



 



Page 18 of 62

Section 3.   A Pilot must report the occurrence of an OJI to his supervisor
immediately.

Section 4.     A.   A pilot injured on the job, whose injury is covered by the
Longshoreman and Harborworkers Act (USL&H Law), will receive worker’s
compensation benefits in accordance with that law.

  B.   A pilot, whose job is to work offshore, and whose injury is covered by
State worker compensation law, will receive a supplemental payment from the
Company in an amount equal to the difference between the benefit provided by
State Law and the benefit provided by the USL&H Law.     C.   During the
statutory waiting period, an injured Pilot will receive his base pay.

Section 5.   All insurance benefits shall continue to be available to a Pilot on
the same basis as an active employee for a maximum of twelve (12) months,
provided the Pilot continues to pay his portion of the insurance premium. Once
the twelve (12) month period has been exhausted, the Pilot shall be eligible for
medical insurance under COBRA for the applicable period of time.

Section 6.   The Company may require an injured Pilot to submit to a physical
examination in accordance with the provisions of Article 16.

Section 7.   Prior to returning to duty from an OJI Leave, a Pilot shall be
required to present a physician’s statement to the Company verifying that he is
medically fit to perform all Pilot duties. In the event there is a dispute
concerning the Pilot’s fitness for duty, the procedures of Article 16 shall be
utilized to resolve the dispute. Upon return from an OJI Leave, a Pilot shall be
returned to his former position if the position exists or to any other position
where his seniority permits

Section 8.   When a Pilot covered by this Agreement suffers a job-related
injury, the Company shall inform the Pilot of his rights under the applicable
state’s Worker’s Compensation statute and the Longshoreman’s Act, if applicable.

Section 9.   During an OJI Leave, the Company may offer, and a Pilot may accept
light duty, provided it is consistent with his medical restrictions. During a
light duty assignment, the Pilot shall be compensated at his applicable base
pay.

Section 10.   Worker’s Compensation benefits made by the Company shall be
reduced (as allowed by applicable Worker’s Compensation statutes) to the extent
the Pilot receives income from other sources. These shall include, but not be
limited to, such other outside income as social security benefits and/or outside
employment.

Section 11.   If a Pilot sustains an on-the-job-injury while at work away from
his base station, the Company shall provide transportation to return the Pilot
to his base station. If a Pilot sustains an on-the-job-injury requiring medical
attention, the Company shall provide the Pilot transportation to the extent
necessary to obtain medical attention.

ARTICLE 14
BEREAVEMENT LEAVE

Section 1.   The Company shall grant a bereavement leave for a reasonable time,
not to exceed seven (7) days for the death of a member of the Pilot’s immediate
family. Pilots on bereavement leave shall be paid for each duty day missed, up
to a maximum of seven (7) days. In exceptional circumstances, the Company may
extend such paid leaves beyond seven (7) days. With respect to pilots in the
Alaska operations, bereavement leave includes absences due to life-threatening
illness, injury or death of an immediate family member.

Section 2.   For the purposes of this Article, a Pilot’s immediate family shall
include his mother, father or legal guardians, spouse, children, brother,
sister, grandparents, mother-in-law and father-in-law.

Section 3.   The Company, at its discretion, may extend the duration of a
bereavement leave or grant bereavement leave for persons other than the Pilot’s
immediate family.

Section 4.   Bereavement leave is not compensable when the Pilot is on days off,
leave of absence, vacation, sick leave,

 



--------------------------------------------------------------------------------



 



Page 19 of 62

     layoff, or suspension.

Section 5.   The Company will accept any method of reasonable proof of death and
funeral. This will include a newspaper clipping, copy of death certificate, etc.

ARTICLE 15
JURY DUTY

Section 1.   When a Pilot is called for Jury Duty, he is required to present
proof in the form of a court summons or subpoena for jury duty to his supervisor
as soon as possible.

Section 2.   A Pilot serving on Jury Duty shall receive his regular pay. The day
or days for which a Pilot will receive pay for Jury Duty must fall within the
Pilot’s regularly assigned workweek (the day or days the Pilot normally works).
Any monies received by a Pilot from the court for Jury Duty shall be signed over
to the Company.

Section 3.   Jury pay is not applicable when a Pilot is on suspension, leave of
absence, Vacation/sick time, layoff or day(s) off.

Section 4.   In the event a Pilot is released from Jury Duty on a duty day, he
shall be required to return to his base provided the court is located within
reasonable proximity to the base and he has at least six (6) hours remaining in
his duty day.

Section 5.   If a Pilot is called for Jury Duty twice within a twelve (12) month
period in a jurisdiction where citizens are exempt on the second call within the
twelve (12) month period, the Company is not obligated to pay for Jury Duty.

Section 6.   Pilots under subpoena for reasons other than those benefiting the
Company or Jury Duty, will be charged to vacation. When vacation is not
available, the time off will be without pay.

ARTICLE 16
FEES AND PHYSICAL EXAMINATIONS

Section 1.   Should the Company require any Pilot to be bonded in the
performance of his duties, the premium involved shall be paid by the Company.

Section 2.   In the event identification badges or cards are required, the
Company shall provide identification badges or cards at no cost to the Pilot. In
the event the I.D. badge or card is lost or misplaced by the Pilot, he shall be
charged for the total cost of a replacement badge or card and shall be required
to secure such badge or card on one of his days off.

Section 3.   Pilots shall maintain a rotorcraft Helicopter Commercial
Certificate with an Instrument Rating at his expense.

Section 4.     A.   It shall be the responsibility of each Pilot to pay for and
arrange his regular medical examinations by a qualified aeromedical examiner of
the Pilot’s choice, as required by the Federal Aviation Regulations.
Examinations will be scheduled while the Pilot is off-duty. A copy of the
medical certificate will be provided to the office of the Chief Pilot by the
25th day of the month due. If a pilot, whose certificate is expiring, cannot
complete his work hitch prior to the end of the month, he will not be allowed to
begin that work hitch.

  B.   Any additional physical exams and/or tests required by the Company or a
customer beyond those required as provided for in Section 5(A) of this Article
shall be paid for by the Company, including reasonable and necessary travel
expenses.

Section 5.     A.   When the Company believes that there are grounds to question
a Pilot’s physical or mental condition to remain on flight status, the Company
may require that such Pilot be examined by a medical examiner

 



--------------------------------------------------------------------------------



 



Page 20 of 62
designated by the Company.

  B.   Any medical examination or tests required by the Company pursuant to
Section 5(A) of this Article shall be paid for by the Company. Payment shall be
made by the Company directly to the medical examiner and/or test facility
conducting such examination or tests.     C.   A Pilot will be provided a copy
of the Company physician’s report. This report will state specifically if the
Pilot is able to perform his duties.     D.   A Pilot who fails to pass a
Company physical examination may have a review of the case. Such review will
proceed in the following manner:

  1.   Within fifteen (15) calendar days of the date the Pilot is presented the
report of the Company physician, the Pilot may employ a qualified medical
examiner of his own choosing and at his own expense for the purpose of
conducting a physical examination for the same medical purpose as the
examination made by the Company’s medical examiner.     2.   A copy of the
findings of the qualified medical examiner chosen by the Pilot shall be
submitted to the Company within seven (7) business days of receipt by the Pilot,
and will state if he is able to perform Pilots’ duties. In the event that such
findings verify the findings of the medical examiner employed by the Company, no
further medical review of the case shall be afforded.     3.   In the event that
the findings of the medical examiner chosen by the Pilot disagree with the
findings of the medical examiner employed by the Company, the Company will, at
the written request of the Pilot, ask the two (2) medical examiners to agree
upon and appoint a third qualified and impartial medical examiner who is a
specialist in the area of the Pilot’s alleged disability, for the purpose of
making a further medical examination of the Pilot. In the event the Pilot fails
to submit a written request, within fifteen (15) calendar days after the
findings, the results of the original Company examination shall govern.     4.  
The decision of the impartial physician, who has been agreed upon by the Company
physician and the Pilot’s physician, shall be final and binding on all parties.
    5.   The expense of employing the impartial medical examiner shall be borne
equally by the Company and the Pilot. Copies of the medical examiner’s report
shall be furnished to the Company and to the Pilot.

  E.   When a Pilot is removed from flight status by the Company as a result of
failure to pass the Company’s physical examination, and appeals such action
under the provisions of this Section, he shall, if subsequently found by the
impartial examiner to have been fit to perform the work at the time of removal,
be reimbursed at his regular rate of pay and medical expenses.

ARTICLE 17
TRAINING

I.   RECURRENT TRAINING

Section 1.   The Company will attempt to schedule recurrent training on days off
to minimize disruption to the operation. The Company will make reasonable
efforts to schedule training immediately before or immediately after a Pilot’s
hitch. If recurrent training cannot be scheduled immediately before or after his
hitch, the Company shall provide the Pilot with housing and per diem during the
day(s) off between his training and his hitch. Pay for recurrent training will
be in accordance with Article 21 of this Agreement.

Section 2.   In the event a Pilot is unable to attend training on the day(s)
assigned, he will notify the Manager of Gulf Coast Operations as far in advance
as possible. The Manager will work with the Pilot to arrange for alternative
training dates. However, if there are no mutually agreeable dates available, the
Pilot will remain obligated to conduct the training on the original dates
assigned by the Company.

 



--------------------------------------------------------------------------------



 



Page 21 of 62

Section 3.   Each month, the Company will publish a list of recurrent training.
At the beginning of each year, the Company will also publish a list of scheduled
recurrent training classes for the year along with a list of Pilots assigned to
such training. It will be the responsibility of the Pilot to know the dates for
his scheduled recurrent training class and whether a Pilot’s recurrent training
has been rescheduled due to a change in assignments.

II.   UPGRADE TRAINING

Section 1.     A.   Upgrade training is defined in Article 9, Section 2.

  B.   The Company will attempt to schedule upgrade training on days off to
minimize disruption to the operation. The Company will make reasonable efforts
to schedule training immediately before or immediately after a Pilot’s hitch. If
upgrade training cannot be scheduled immediately before or after his hitch, the
Company shall provide the Pilot with housing and per diem during the day(s) off
between his training and his hitch. Pay while in upgrade training will be in
accordance with Article 21 of this Agreement.

III.   SPECIAL TRAINING AND NEW HIRE TRAINING

Section 1.   The Company will attempt to assign any nonrecurrent special
training on a Pilot’s day off to minimize disruption to the operation. The
Company will make reasonable efforts to schedule training immediately before or
immediately after a Pilot’s hitch. If special training cannot be scheduled
immediately before or after his hitch, the Company shall provide the Pilot with
housing and per diem during the day(s) off between his training and his hitch.
(This preceding sentence is not applicable for new hire training.) Pay for
special assignment training will be in accordance with Article 21 of this
Agreement.

IV.   TRAINING FAILURES

Section 1.   It is recognized that not all Pilots reach the required level of
proficiency in the same amount of time. Therefore, when it becomes apparent to
the Company that a Pilot will require time in excess of that usually required to
reach proficiency, the Company Training Department will, in consultation with
the Pilot, determine the cause of his inability to reach the required
proficiency level and establish a plan for correcting the problem. In the event
a Pilot fails to demonstrate the required degree of proficiency after completion
of the individual training plan, he will be handled in accordance with the
provisions outlined below.

  A.   Recurrent Training

  1.   A Pilot who fails any portion of recurrent training (written exam, oral
exam, flight check) will be removed from line duty without pay for up to seven
(7) days, commencing with the first day of his next scheduled hitch, or until he
has commenced retraining and has been successfully retested by the Company.    
2.   A Pilot who fails his oral exam or flight check may request a change in
instructor or additional training prior to his retest.     3.   If the Pilot
fails the retest, his status with the Company will be reviewed.

  B.   Upgrade/Transition Training

  1.   A Pilot who fails any portion of his upgrade/transition training after a
retest (written, oral or flight check) will have the training discontinued. The
Pilot will be returned to his previously flown aircraft if the aircraft is still
being flown by the Company, or any other available aircraft for which he is
qualified.     2.   A Pilot who fails his oral exam or flight check may request
a change in instructor or additional training prior to his retest.     3.   A
Pilot who fails upgrade/transition training will not be permitted to upgrade in
that aircraft for a period of six (6) months following his training failure. A
Pilot who fails upgrade/transition training a second time will not be permitted
to upgrade in that type of aircraft for a period of thirty (30) months following
his training failure. It is understood and agreed that the Company has the right
to conduct a line check following any training failure.

 



--------------------------------------------------------------------------------



 



Page 22 of 62

  4.   A Pilot who fails upgrade/transition training for a third (3rd) time will
no longer be considered eligible for upgrade training in that type of aircraft.

  C.   Flight Check/Progress Ride

  1.   When a Pilot fails a flight check given as a result of an aircraft
incident or an observed departure from normal flight procedures, his status with
the Company will be reviewed.     2.   If an oral exam is necessary and the
Pilot fails a retest, his status with the Company will also be reviewed.

  D.   Initial Training (New Hire)

  1.   A Pilot who fails any portion of his new hire training will be subject to
termination by the Company.

ARTICLE 18
FACILITIES, EQUIPMENT AND UNIFORMS

Section 1.   In the Gulf of Mexico, the Company shall provide Pilots with clean
and comfortable rooms near its operating bases. For the purpose of this
Agreement, clean and comfortable rooms may be either apartment units, motels or
mobile homes. These rooms will be provided under the following circumstances:

  A.   When a Pilot engages in a Workover at an unassigned base;     B.   When a
Pilot does not work within a reasonable proximity of his home regardless of
whether he is on regular hitch or Workover; or     C.   When travel back to his
home would prevent a Pilot from receiving minimum rest in accordance with FARs.
    D.   All new mobile homes purchased by the Company will be limited to a
maximum of five (5) bedrooms. Existing mobile homes that have six (6) bedrooms
may continue to be used. However, if any Pilot in a six (6) bedroom mobile home
objects to such sleeping accommodations, the Company will place one (1) of those
Pilots into a nearby apartment unit, motel, or another mobile home when
available. No Pilot will be asked to share his sleeping room with another.
Normal furnishings will be provided, including air-conditioning, furniture,
television, stove and/or microwave oven, cooking and eating utensils and washer
and dryer. If not provided in the mobile homes, washers and dryers shall be
provided near the housing.     E.   All bases shall maintain an adequate supply
of overnight gear, including sheets, blankets, pillows, pillow cases and towels
for transient pilots.     F.   When Company-provided rooms are filled to
capacity, or otherwise not available, the Company shall, provide individual
motel accommodations, when available, including transportation to and from such
facility for non-domiciled Pilots.

Section 2.     A.   In the Alaska operation, the Company provides an apartment
in the Fairbanks area to Pilots who do not live within a reasonable proximity of
the Fairbanks area, regardless of whether they are on regular hitch, training,
or workover, on a first come, first serve basis. To the extent that such housing
is not available, the Company will provide these Pilots with other clean and
comfortable accommodations.

  B.   When an Alaska Pilot works away from the Fairbanks area overnight, his
lodging and meal expenses will be reimbursed by the Company.

Section 3.   Company-provided accommodations will be cleaned at Company expense
at least once a week. It will be the responsibility of each Pilot housed in
Company-provided accommodations to treat all furnishings and appliances with
care.

 



--------------------------------------------------------------------------------



 



Page 23 of 62

Section 4.   The Company will make a reasonable effort to insure that
customer-provided accommodations are suitable, clean and comfortable. If a Pilot
finds the customer-provided accommodations substandard, he shall immediately
report his specific complaint to the Company, and the Company will promptly
investigate and will work with both the Customer and the Pilot to resolve the
complaint. In any case where the customer-provided accommodations are
substandard, the Pilot will be permitted to move to another location with
acceptable accommodations, if such accommodations are reasonably available. In
the Alaska operation, the Company will define the “standard” for accommodations
for particular jobs.

Section 5.   The Company shall furnish its Pilots with all necessary equipment
to perform their duties. This equipment shall not include headsets or computers,
but shall include Switlik vest style PFDs.

Section 6.   Pilots are responsible for all equipment assigned to them, and if
they lose equipment, or damage equipment through negligence, the Pilot will be
required to reimburse the Company for the cost of the replacement.
Company-provided equipment that becomes inoperative as a result of normal wear
and tear shall be repaired or replaced by the Company.

Section 7.   In the Gulf of Mexico, Pilots will be issued a set of seven (7)
uniforms and a jacket upon hire. Should a Pilot uniform show exceptional wear
and tear during a one (1) year period, the Pilot should consult with his
supervisor for replacement items. Upon request and subject to approval by the
Company, Pilots shall be entitled to four (4) replacement items per year. Pilots
assigned to Air Logistics of Alaska will be issued two (2) Nomex flight suits,
one (1) winter coverall or equivalent, and one (1) Multi-season jacket.

Section 8.   On or before June 1st of each year, the Company will pay to each
Pilot an equipment allowance of two hundred dollars ($200.00).

Section 9.   The Company shall have the right to determine reasonable grooming
standards for Pilots. Such standards will be published and distributed to all
Pilots.

ARTICLE 19
SEVERANCE PAY

Section 1.   A Pilot who is laid off shall receive severance pay based on the
total amount of Company Seniority under this Agreement unless one or more of the
following conditions exist:

  A.   He exercises his seniority in order to remain in the employ of the
company.     B.   He accepts any other employment with the Company or refuses to
accept a job or assignment within his category as “Pilot” in the Company.     C.
  The layoff is caused by circumstances beyond the control of the Company.
Examples of this would include a war or foreign invasion, an act of God/natural
disaster, an official state of emergency, a strike affecting the Company’s
business, a work stoppage, a government grounding of aircraft, or the revocation
of operating certificate(s).     D.   He is dismissed for just cause, resigns or
retires.

Section 2.   The amount of severance pay due to a Pilot under this Article shall
be based on the Pilot’s Company Seniority with the Company and shall be computed
on the basis of the Pilot’s regular base pay at the time of layoff as follows:

      Completed Years of Service   Severance Allowance
1 year but less than 4 years
  2 weeks
4 years but less than 8 years
  4 weeks
8 years but less than 12 years
  6 weeks
12 years but less than 16 years
  8 weeks
16 years or more
  10 weeks

 



--------------------------------------------------------------------------------



 



Page 24 of 62

Section 3.   Severance pay shall be paid on the dates of his regular pay
periods.

Section 4.   Severance pay shall continue until all severance pay has been paid.
However, if a Pilot is recalled, severance pay shall stop on the effective date
of recall.

Section 5.   The Company may offer voluntary leaves of absence to offset
scheduled furloughs.

Section 6.   The Company may offer voluntary furloughs to Pilots flying a
specific aircraft and/or seat to offset scheduled involuntary furloughs.
Volunteers shall be entitled to all of the provisions of this Article, except
that severance pay will be calculated based on the position of the most junior
Pilot scheduled for involuntary furlough. Return to active status shall occur
only as a result of the normal recall process.

Section 7.   Medical, dental and life insurance for laid off Pilots and their
eligible dependents will continue on the same basis as active Pilots until all
severance pay has been paid.

ARTICLE 20
MOVING EXPENSE

Section 1.   The Company shall provide a paid move to a Pilot who is required to
move by the Company as a result of the opening of a new base(s) that is not part
of the Gulf Coast operations, provided that the Pilot moves within thirty
(30) miles of his new base. The Company shall also provide a paid move to a
Pilot who elects to relocate his residence to within a thirty (30) mile radius
of his currently assigned base from a residence outside such a radius. However,
a move will only be paid if it results in the Company not having to provide the
Pilot with Company-provided accommodations at his current base.

Section 2.   In order to receive a Company-paid move, Pilots must complete such
move within twelve (12) months from the date of notice and shall be entitled to
the following reimbursement upon presentation of reasonable documentation.

  A.   Actual moving expense for normal household effects including normal
packing charges up to a maximum of twelve thousand (12,000) pounds. Not included
in the move are the transportation of pets/animals, boats, automobiles,
motorcycles, heavy shop or hobby equipment.

Section 3.   Pilots shall be allowed the following enroute expenses when
properly substantiated by receipts during the period of enroute travel:

  A.   For Pilot only — $30.00/day     B.   For Pilot and Spouse — $60.00/day  
  C.   For each dependent child — $15.00/day

The period of enroute travel shall continue after arrival until the day the
household effects arrive or until the end of the fifth day, whichever comes
first.

Section 4.   For the purpose of determining necessary travel time, the Company
will allow one (1) travel day for each five hundred (500) miles or fraction
thereof, to a maximum of three (3) travel days when driving a vehicle. The Pilot
is expected to move during his days off and be prepared to work on his regular
hitch. Travel time will be determined by the most direct AAA mileage between the
two (2) cities.

Section 5.   In addition to moving expenses, one (1) vehicle per family may be
driven to the new location and the Pilot will be reimbursed at the rate
established by the IRS. It is agreed by the parties that as of the date of
signing of this Agreement, the mileage rate will be thirty-one (31) cents per
mile by the most direct AAA highway mileage. No expenses will be paid for a
second vehicle.

 



--------------------------------------------------------------------------------



 



Page 25 of 62

Section 6.   To be eligible to obtain reimbursement from the Company, a Pilot
must meet the requirements of Section 1 of this Article and have:

  A.   completed his probationary period,     B.   provided the Company with at
least thirty (30) days advance notice of the move,     C.   not have had another
Company-paid move in the preceding twenty-four (24) months, and     D.   use a
Company contracted mover, if required to do so by the Company.

Section 7.   Pilots who voluntarily leave the Company within twenty-four
(24) months of a paid move will be required to reimburse the Company for all
moving expenses provided under this Article.

Section 8.   Pilots eligible for reimbursement of moving expenses electing to
move themselves shall be reimbursed for actual moving expenses such as truck
rental, gas, oil, drop-off, and other Company-approved expenses. Pilots must
notify the Company in advance of a move, receive prior Company approval, and
follow the specified procedures per Company policy in order to be reimbursed.

  A.   The actual expenses reimbursed cannot exceed the total estimated cost of
a Company-coordinated move.     B.   If the actual move by the employee is less
than the lowest estimate for a Company-coordinated move, one half of the
difference will be paid to the employee. Total reimbursement shall not exceed
the reimbursement for which the employee is eligible pursuant to Sections 2, 3 &
5 of this Article.

ARTICLE 21
COMPENSATION

Section 1.   Rates of pay for Pilots in the Gulf of Mexico are shown in
Appendix A and shall become effective on the dates listed in the Appendix.

Section 2.   While attending training, as defined in Article 17, a Pilot will
receive 100% of his applicable base pay, regardless of whether the training
occurs on or off hitch.

Section 3.   Training pay for new hire Pilots will be determined by the Company
and may be modified from time-to-time based on market conditions. In no event
shall pay for new hire Pilots exceed the base salary for Pilots in their first
year of service.

Section 4.   A Pilot’s base salary will not increase until he has successfully
completed all training and reports for duty for the first revenue flight in the
upgraded aircraft.

Section 5.   Effective on the date of the execution of this Agreement, Pilots
who have been given credit for offshore experience (not to exceed five
(5) years) at the time of hire will be advanced on the pay scale to the level of
their credited experience and years of service with the Company.

Section 6.     A.   Thirty (30) days after the execution of this Agreement,
Pilots on the active payroll will be paid a lump sum equivalent to 100 percent
of the increase in the base pay for the Step he occupied the day before the
execution of this Agreement, provided in Section 1 of this article, and workover
provided in Section 8 of this article, from May 19, 2003 to the date of
ratification of this Agreement, to the extent the Pilot was on the active
payroll during such period.

(Note: The Company will consider days spent on Union Leave by members of the
Union Negotiating Committee to be days worked for the purpose of calculating
retroactive pay.)

  B.   Pilots who are on military leave or medical leave at the time of the
execution of this Agreement will receive such retroactive pay in a lump sum to
the extent they were on the active payroll and working during the period from
May 19, 2003 and the date of ratification of this Agreement.

 



--------------------------------------------------------------------------------



 



Page 26 of 62



Section 7.   All supplemental pay for Workovers and temporary assignments shall
be paid at the rate of one-fifteenth (1/15) of the monthly supplement for each
day of applicable work performed.

Section 8.   Workovers. A Workover shall be paid at one and one-half (1.5) times
the daily rate in the Gulf of Mexico operation. The daily rate is equal to
one-fifteenth (1/15) of the monthly base salary for the actual aircraft flown or
for what a Pilot was scheduled to fly on the workover, whichever is greater as
provided in this Article.

Section 9.   Partial Workovers. If a Pilot is required to remain overnight
because of weather or other operational necessities or accepts work on a
scheduled day off for the purpose of repositioning an aircraft, he will receive
workover pay based on duty time rounded to the next hour with a minimum of four
(4)hours (based on a twelve (12) hour day.)

ARTICLE 22
SUPPLEMENTAL PAY

Section 1.   Check Airman. In addition to their base pay, Company-designated
Check Airmen shall receive an override of five hundred dollars ($500.00) per
month. The monthly override shall be prorated if the Check Airman serves in that
capacity for a portion of the month.

Section 2.   Field Check Airman. In addition to their base pay,
Company-designated Field Check Airmen shall receive an override of two hundred
dollars ($200.00) per month. The monthly override shall be prorated if the Field
Check Airmen serves in that capacity for a portion of the month.   Section 3.  
Pilot Mechanic. In addition to their base pay, Company-designated
Pilot/Mechanics shall receive an override of five hundred dollars ($500.00) per
month. The monthly override shall be paid only when the Pilot is called upon to
perform such work and shall be prorated based on the number of days actually
working in that function.

Section 4.   Lead Pilot. In addition to their base pay, Company-designated Lead
Pilots shall receive an override of three hundred ($300) per month. The monthly
override shall be prorated if the Lead Pilot serves in that capacity for a
portion of the month. The Company may reserve two line pilot flying jobs, which
they may assign to four lead pilots without bidding  
Section 5.   Line Training Captain. In addition to their base pay,
Company-designated Pilot Trainers shall receive an override of two hundred
dollars ($200.00) per month for all periods or partial periods the Pilot
performs such functions with a new hired Pilot. Any partial periods will be
pro-rated for the month.

Section 6.   IFR/SIC Pilots. In addition to their base pay, IFR/SIC Pilots shall
receive an override of one hundred twenty-five dollars ($125.00) per month. Any
partial periods will be pro-rated for the month.

ARTICLE 23
BONUSES

Section 1.   Offshore Bonus. In addition to his base salary, a Pilot required by
the Company or customer to remain at an offshore location overnight shall
receive forty dollars ($40) per night and is not eligible for per diem.

Section 2.   Sling Bonus. In addition to base salary and when sling rates are
charged to customers, a Pilot required by the Company to conduct external load
operations in revenue service shall receive thirty-five ($35) per flight hour or
fraction thereof.

Section 3.   Night Flight Bonus. In addition to base pay and when night rates
are charged to customers, a Pilot required by the Company to fly in revenue
service during the hours of official sunset to official sunrise as reported by
the United States Naval Observatory shall receive thirty-five ($35) per flight
hour or fraction thereof.

Section 4.   SAFETY AND SERVICE INCENTIVE PLAN (SSIP)

  A.   For the term of this agreement, the SSIP will be provided to Pilots on
the same terms as it is provided to all other eligible employees of the Company.
    B.   A Pilot shall be eligible for the SSIP once he has completed a full
quarter of active service with the Company. Active service means a Pilot on the
payroll.

 



--------------------------------------------------------------------------------



 



Page 27 of 62
ARTICLE 24
WORKOVER/OVERTIME

Section 1.   Workover Pay

  A.   A Workover is defined as being scheduled for and reporting to work on a
regularly scheduled day off.     B.   A Workover rate shall apply regardless of
job assignment, aircraft flown or hours on duty.

Section 2.   Workover Procedures And Assignments

  A.   It is understood that Workovers are a viable and popular means for
providing additional income and, as such, should be assigned in a fair and
equitable manner.     B.   A Pilot who desires a Workover assignment will submit
a Written Workover Form, which will be provided by the Company, to the ARA
scheduling department. The request will include:

  1.   Pilot’s name and contact number;     2.   The date(s) a Pilot is
available to Workover on his off hitch;     3.   The aircraft a Pilot is able
and willing to fly;     4.   The bases at which a Pilot is willing to Workover;
and     5.   Whether the Pilot can be contacted to perform emergency Workovers.

  C.   A Pilot is responsible for ensuring that the information on file in the
scheduling department is accurate and that the dates requested for the Workover
are correct.     D.   The Company will maintain a Workover list that will be
redone each Friday. Therefore, Pilots must request Workovers no later than the
Friday before the week that includes the Workover. A Pilot who agrees to a
Workover shall be considered on hitch for the dates agreed to by the Company and
Pilot. If the Company cannot reach a Pilot to cancel a Workover before the Pilot
leaves home, the Pilot will be given the choice of returning home, with mileage
and meal allowance in accordance with Articles 25 and 26, or accepting other
available work. If other work is not available, the Pilot will receive workover
pay in accordance with Article 21.     E.   The Company shall maintain two
(2) Workover lists.

  1.   The Emergency list will contain the names of those Pilots who are able to
report to work on two (2) hours notice.     2.   The Normal Roster will be
divided into two (2) groups: those Pilots who want to perform Workovers at any
base; and those Pilots who want to perform Workovers only at a specified base.

  F.   Normal Workovers will be offered in the following order:

 



--------------------------------------------------------------------------------



 



Page 28 of 62



  1.   To Pilots with “off days” between training and their hitch;     2.   To
Pilots who fly the job on the opposite hitch;     3.   To any qualified Pilot,
in seniority order, by requested base;     4.   To supervisors.

  G.   Emergency Workovers will only be offered to Pilots who meet the criteria
identified in Section 2, Paragraph (E.1) of this Article except in the event of
a hurricane. In the event of a hurricane, the Company will make reasonable
efforts to contact workover Pilots on a seniority basis, but reserves the right
to make assignments on a first come, first serve basis.     H.   Pilots will be
passed over for Workovers when:

  1.   A Pilot is not qualified;     2.   A specific customer requests that a
certain Pilot not fly his job;     3.   There is a conflict with a Pilot’s
regular job (i.e., FAR limitations);     4.   The dates of a Pilot’s
availability conflict with the length of a job (i.e., 1-day job vs. RON);     5.
  A pilot does not answer a phone call from the Company. A daily phone record
shall be maintained to verify that a call to the Pilot has been made.     6.   A
Pilot is unable to give the scheduling department a definitive answer at the
time of the call.

  I.   A Pilot will be allowed to use a beeper as his contact number only for
Normal Workovers. A Pilot contacted on his beeper will have fifteen (15) minutes
to respond to his page or he will be passed over for a Workover assignment. It
will be the Pilot’s responsibility to make certain that his beeper is in working
order.     J.   Any Pilot who refuses two (2) Workover offers will be placed at
the bottom of the list for the remainder of the hitch.     K.   When the
procedures of Section 2, Paragraph F of this Article have been exhausted, the
Company may remove a Pilot from his job at his base, in reverse seniority order,
to fulfill such requests for as short a period as possible, not to exceed three
(3) days. This is in accordance with the procedures of Article 8, I, Section 3.
    L.   When assigning Workovers, base supervisors will make every reasonable
effort to follow the guidelines set forth in this Article. Further, they will
insure, to the best of their ability, that Workovers are distributed equally to
all whose names appear on Workover rosters at their respective bases.     M.  
Supervisors shall not be used on revenue flights which could be flown by Pilots
on Workover status, or in any manner so as to avoid hiring a Workover Pilot,
except in the following circumstances:

  1.   Medical emergencies;     2.   When every reasonable effort has been made
to secure a Workover Pilot in accordance with the provisions of this Article and
such efforts were unproductive.

Section 3.   Compensatory Time

  A.   Compensatory Time means a Pilot requests a day off from a regularly
scheduled workday in lieu of Workover pay. Such time shall be compensated as his
regular base pay.     B.   The request for compensatory time must be agreed to
by the Company and the day off shall be granted by

 



--------------------------------------------------------------------------------



 



Page 29 of 62



mutual agreement. In the event mutual agreement cannot be reached, the Pilot
shall receive the applicable Workover pay.
ARTICLE 25
TRAVEL PAY

Section 1.   Mileage pay shall be paid at the applicable rate established by the
Internal Revenue Service under the following circumstances:

  A.   When required to relocate to another base or location other than the
Pilot’s assigned base via personal vehicle. Mileage will be calculated from the
point of the Pilot’s assigned base to the location directed by the Company.    
B.   When mileage is in excess of thirty (30) miles for use of a personal
vehicle. When computing mileage, figures must reflect mileage from ARA to
Workover base or mileage from the Pilot’s home to Workover base, whichever is
the lesser distance or if applicable, mileage from assigned base to the Workover
base.

Section 2.   Mileage will not be paid in cases of Workover at the assigned bases
when such Workover immediately proceeds or follows a normal work schedule.

Section 3.     A.   Additional Crew Member Agreement (ACM). As the flight deck
crewmembers covered under this agreement reside in various locations, and are
subject to frequent changes of job assignment with little or no notice, the
Company shall make reasonable efforts to enter into ACM Agreements with other
carriers in the Air Transportation Industry to provide for transportation
related to commuting to and from their residence to job assignments.

  B.   If requested by a Pilot, the Company shall provide a Photo Identification
Card that provides sufficient information about each Pilot and the Company. The
Photo ID System shall be available within ninety (90) days from the effective
date of this Agreement.

ARTICLE 26
PER DIEM

Section 1.   A Pilot shall receive per diem under the following circumstances.

  A.   Pilot On Regular Work Schedule — When required to relocate via vehicle or
aircraft after arriving at their assigned base, a meal allowance is paid. This
excludes an offshore location where a Pilot receives an offshore bonus.     B.  
Pilots Assigned Offshore — Pilots assigned to offshore contracts who are
required to RON onshore during a hitch shall receive per diem of $22.50 per day
in lieu of offshore bonus.     C.   Pilot Working Over — When a Pilot is on a
Workover, a meal allowance is paid.

Section 2.   Per Diem shall be paid at the rate of $7.50 per meal, to a maximum
of $22.50 per day.

ARTICLE 27
INSURANCE BENEFITS

Section 1.     A.   The Company shall provide the following employee benefit
plans:

Group Term Life/AD&D Insurance: 2 x salary to $200,000. The Company will provide
group term life/AD&D

 



--------------------------------------------------------------------------------



 



Page 30 of 62
benefits on a non-contributory basis.
Disability Insurance:
Short Term Disability: 66.6% of base pay to a maximum monthly benefit of $2,500.
Long Term Disability: 50% of covered monthly compensation to a maximum monthly
benefit of $5,000.
The Company will permit employees to purchase a short term disability option and
up to two supplemental insurance coverages, selected by the Union, through AFLAC
each year at the time of open enrollment. The Union will notify the Company
which two supplemental insurance plans have been selected for the year at least
thirty (30) days in advance of the time of open enrollment.
Medical Insurance:
$750 deductible plan: Benefit amended to provide an individual out-of-pocket
maximum of $2,000 (including deductible) and a family out-of-pocket maximum of
$4,000 (including deductibles). Note: Plan provisions prohibit some benefits
from being reimbursed at 100%.
Contributions for the $750 deductible plan will be made on the same basis as
other Company employees.
Dental Insurance: Current Company policy.

Section 2.   As announced to all Employees, by the Company, on November 14,
2003, contributions for the 750 deductible plan are as follows:

Employee only coverage: $36.00 per month.
Additional for dependent coverage: $175.00 per month.
These contributions will remain in effect to 12/31/2006. Any future adjustments
to the current employee contributions will be made on the same basis as other
company employees and will not exceed the percentage of increase in national
healthcare costs as shown in the Kaiser Family Foundation Health Benefit Survey
during the term of this Agreement.
ARTICLE 28
RETIREMENT AND 401(K) PLAN

Section 1.   The Company shall match a participating Pilot’s 401(k) salary
deferral contribution dollar for dollar to a maximum of the first three
(3) percent of gross earnings, exclusive of bonuses.

Section 2.   The Company shall also contribute three (3) percent of gross
earnings, exclusive of bonuses for each Pilot who is on the payroll as of
December 31 of each year. Contributions shall be made on an annual basis. No
contribution shall be required to be made by any Pilot in order to be eligible
for the three (3) percent Company contribution.

ARTICLE 29
SAFETY/ACCIDENT PREVENTION

Section 1.   The Company shall continue to maintain safe and healthful working
conditions for its Pilots and agrees to further that important goal by
establishing a joint Company/Union Safety Committee and creating an Accident
Prevention Policy.

 



--------------------------------------------------------------------------------



 



Page 31 of 62

Section 2.   In that the Company is engaged in a vital service to our Customers,
the Company and Union have a particular obligation to carry out this service
courteously, efficiently and with due regard for the safety of our passengers
and ourselves. The Company and the Union recognize their duty and responsibility
to assist in the maintenance of the Accident Prevention Policy. The Policy shall
consist of the following guidelines:

  A.   Safety is a primary concern of every operational undertaking.     B.  
The Company and the Union recognize that the safe working conditions, proper and
adequate training, equipment and protective devices are important elements in
the workplace setting. Required equipment shall be provided by the Company.    
C.   The Company will train Pilots in any new aircraft, its components, or on
any new procedures which they may be required to utilize.     D.   All Pilots
must follow accident prevention measures.     E.   Both the Company and the
Pilots must follow all applicable Federal Aviation Regulations.

Section 3.   In the Gulf of Mexico operation, the Company agrees to include in
its monthly Safety Committee meeting two Pilots on work hitch, selected by the
Union, one of whom shall be from the Training Department and one of whom shall
be an on-duty Line Pilot on regular duty assignment at one of the following
bases: Creole, Intracoastal City, New Iberia, Patterson, Houma or Galliano. If
the Pilot is required to travel, he will receive mileage and per diem. In the
Alaska operation, one Pilot will be selected to attend each meeting of the
Safety Committee.

Section 4.   In the event either the NTSB or the FAA conducts an investigation
of an accident, and the Company is permitted to have a representative
participate, the Company will request that a Pilot selected by the Union also be
permitted to participate. Any such Pilot will not be paid by the Company for
time spent in such an investigation.

ARTICLE 30
GENERAL AND MISCELLANEOUS

Section 1.   Any deviation from this Agreement shall be made by mutual consent
between the Company and the OPEIU. Such mutual agreement must be in writing and
signed by both parties thereto.

Section 2.   Any Pilot leaving the service of the Company shall, upon request to
the Human Resources Department, be provided with a letter setting forth the
Company’s record of his job classification, stating his length of service and
rate of pay at the time he left the Company.

Section 3.   There shall be no loss of pay when a line Pilot is displaced by a
supervisor on a revenue flight.

Section 4.   All orders or notices to a Pilot covered by this Agreement
involving a transfer, promotion, demotion, layoff, or leave of absence shall be
given in writing to such Pilot with a copy to the Union within five (5) business
days.

Section 5.   The pay period is currently every fourteen (14) days (bi-weekly).
If the Company wishes to change the pay period timing, it shall meet and discuss
the change with the Union prior to implementation. The Company shall continue to
offer, on a voluntary basis to its Pilots, Electronic Funds Transfer (EFT) to
the Pilot’s bank of choice.

Section 6.   Where there is a shortage equal to twenty-five (25) dollars or more
in the pay of a Pilot, the Pilot will inform his immediate supervisor as soon as
possible. He will then be reimbursed by supplemental check or in his regular
check, whichever is more timely, for such shortage as soon as possible but no
later than five (5) working days. If a Pilot is overpaid, he will have the
option to:

  A.   have a new corrected check issued on the same work day;

 



--------------------------------------------------------------------------------



 



Page 32 of 62

  B.   reimburse the Company the total amount; or     C.   reimburse the Company
through payroll deductions spread equally over four (4) pay periods.

Section 7.   The parties agree that the intention of this Agreement is not to
inadvertently reduce a benefit or working condition heretofore enjoyed by the
Pilots.

Section 8.   The Union shall be responsible for printing and distributing a copy
of this Agreement to each Pilot as well as an adequate number of additional
copies needed by each side. The company and the Union shall share these
associated costs equally.

Section 9.   If the Company decides to place into service aircraft other than
those already included in this contract, it shall notify the Union as soon as
possible. Conferences shall be initiated by either the Company or Union upon
written notice to the other party for the purpose of establishing rates of pay,
rules and working conditions applicable to the new equipment.

  A.   The parties shall meet at a mutually agreed upon time, but no later than
sixty (60) calendar days before the aircraft is to be placed into service.    
B.   In the event the parties fail to reach an agreement prior to placing the
new equipment into service, the Company may place such new equipment into
service. Pilot operating that new equipment shall be compensated at the
contractual rate of pay appropriate to his seat and pay year. Nothing herein
shall deny the Company the right to place new equipment into service.     C.  
The provisions of Section 9 are not intended to hinder the acquisition or use of
new equipment.

Section 10.   Pilots shall not engage in any flying or other business activities
which interfere or are in conflict with their service to the Company, provided,
however, that this provision shall not be construed to prohibit Pilots from
affiliating with Armed Forces of the United States.

Section 11.   Personnel File

Upon request, a Pilot’s personnel file shall be open for his inspection during
normal office hours in the presence of a Company representative. Nothing of a
derogatory nature will be placed in a Pilot’s file unless a copy is sent to the
Pilot. Upon receipt of such report, the Pilot shall have the option of
responding by returning his explanation or comments to be included with the
report in his file or by challenging the truth or accuracy of the report. If the
Company determines the challenge to be justified, the report will be removed
from the Pilot’s file and destroyed. If the Company determines otherwise, it
shall notify the Pilot who may then avail himself of the provisions of
Article 32 to appeal this decision.

  A.   Customer complaints shall not serve as the basis for employment action,
including discipline, after twelve (12) months from the date of issuance unless
within the twelve (12) month period there has been a recurrence of the same or
similar nature.     B.   Disciplinary records other than those related to the
safe operation of aircraft shall not serve as the basis for any employment
action, including discipline, after eighteen (18) months from the date of
issuance unless within the eighteen (18) month period there has been a
recurrence of the same or similar nature.

  1.   Disciplinary records are limited to written counseling statements,
written warnings and disciplinary suspensions.

  C.   Disciplinary records related to the safe operation of aircraft shall not
serve as the basis of any employment action, including discipline, after three
(3) years from the date of issuance unless within the three (3) year period
there has been a recurrence of the same or similar nature.     D.   A Pilot may
request that any customer complaints or disciplinary records be removed from his
personnel file after the document has become stale under this Section. However,
the Company shall not be required to remove copies of public records or
documents which are required to be retained in accordance with applicable law or
governmental regulations.

 



--------------------------------------------------------------------------------



 



Page 33 of 62



ARTICLE 31
UNION BULLETIN BOARDS & COMMUNICATIONS

Section 1.   The Company shall permit the Union to display an unlocked bulletin
board at each base location. The Union shall purchase the bulletin boards and
shall be responsible for its installation. The bulletin board shall be a maximum
of four (4) feet by five (5) feet. The bulletin boards shall only be placed in
areas where pilots normally and routinely congregate.

Section 2.   The bulletin board used by the Union and Pilots covered by this
Agreement shall be for posting notices of Union social and recreational affairs,
meetings and elections, and other matters of importance to the governing of the
Union.

Section 3.   General distributions, posted notices and official business will
bear the seal or signature of an officer of the Union or a Pilot representative
and will not contain anything defamatory, derogatory, inflammatory, negative or
of a personal nature attacking the Company or its representatives.

Section 4.   The Company may refuse to permit any posting that would violate any
of the provisions of this Agreement. Any notices posted that are not in
accordance with this Article shall be removed by the Union or by the Company
upon notice to the Union. Upon the second infraction of this provision the
Company will have the right to discontinue the bulletin board at that specific
location for a period of three (3) months.

ARTICLE 32
GRIEVANCE PROCEDURE

Section 1.   Introduction

The procedures described in this Article shall be the mandatory and exclusive
mechanism for the resolution of all grievances concerning an action of the
company affecting a Pilot or group of Pilots, including, without limitation, any
and all grievances arising from discipline, discharge, or the interpretation or
application of the express terms of this Agreement.

Section 2.   Discipline And Discharge

  A.   The Company normally follows the principle of progressive discipline.
However, discipline can be more or less severe depending on the seriousness of
the infraction.     B.   Based on the severity of the infraction, a Pilot may be
subject to disciplinary action, up to and including discharge, for any
violation(s) or infraction(s) of Company regulations, policies or violation of
provisions contained in this Agreement. Disciplinary action will be in
accordance with the following procedures:

  1.   The Company may suspend the Pilot with pay prior to notifying the Pilot
of the charge;     2.   The Company will provide the affected Pilot, with a copy
to the Union, notice of the charge(s). In the event the
charge(s) is the result of an alleged safety violation the notice of the charge
will specifically state that it is safety related.     3.   Within seven
(7) working days after the completion of the investigation the Company will
inform the Pilot in writing, with a copy to the Union, of its decision regarding
the charge and any discipline imposed. The investigation will normally be
completed within ten (10) working days of the event. If the Company needs
additional time to complete the investigation it will advise the Union of the
additional time required. If a Pilot is suspended pending an internal
investigation, he will remain on the payroll until that investigation is
complete. However, the Pilot will not be entitled to any workover pay, mileage
or per diem if discipline is imposed.

 



--------------------------------------------------------------------------------



 



Page 34 of 62

  C.   A Pilot may be immediately removed from payroll and may be suspended
without pay (for a period no longer than seventeen (17) working days) for
violation of the FAA drug/alcohol policy, acts of violence or sabotage or
threatening same, theft, gross negligence in the operation of an aircraft, or
use of a weapon on Company premises.     D.   In the event the Pilot feels he
had been unjustly disciplined or discharged, the Pilot or the Union may appeal
in writing the Company’s decision to the Director of Operations within ten
(10) calendar days of the Company’s decision. The appeal must set forth a
concise statement of the facts giving rise to the appeal, and state the remedy
or relief requested.     E.   The Director of Operations or his designee may
elect to investigate the matter, and shall issue a decision in writing to the
Pilot, with a copy to the Union, regarding disposition of the appeal within
seven (7) calendar days of when the appeal was filed. In the event the decision
on the appeal is not satisfactory to the Pilot, he or the Union may appeal to
the System Board of Adjustment in accordance with Article 33 of this Agreement.

Section 3.   Grievance Procedure

  A.   Disputes arising under this Agreement or between the parties with respect
to the interpretation or application of the Agreement, excluding discipline or
discharge matters subject to Section 2 of this Article, shall be processed in
the following manner:

  1.   Pilot(s) shall first attempt to resolve any dispute informally through
consultation with his immediate supervisor within seven (7) calendar days of the
date on which the affected Pilot, or any Pilot among a group of affected Pilots
know or reasonably should have known of the facts on which the grievance is
based. The supervisor shall render a decision within seven (7) calendar days
from the date of consultation.     2.   If the dispute is not resolved to the
satisfaction of the Pilot(s) within this time period, the aggrieved party or the
Union shall reduce the grievance to writing signed by an authorized
representative of the Union, and present it to the Director of Operations. At a
minimum the written grievance shall contain the following information:

  a.   A reference to the provisions of the Agreement alleged to have been
breached;     b.   A statement of the facts involved;     c.   The specific
remedy requested by the affected Pilot(s); and     d.   Grievance number.

  3.   The written grievance must be submitted to the Director of Operations
within ten (10) calendar days of the date on which the grievance was denied or
deemed to have been denied by the supervisor.     4.   The Director of
Operations shall render a decision on the grievance in writing within ten
(10) calendar days of the date on which the grievance was filed. In the event
this decision is unacceptable to the Union, it may appeal the decision in
writing to the General Manager, with a copy to the Director of Human Resources,
within fourteen (14) calendar days of receipt of the decision. The appeal must
include a statement of the reason(s) why the Union believes that the decision by
the Director of Operations was erroneous.     5.   The General Manager shall
render a decision on the appeal in writing within fourteen (14) calendar days of
the date on which the grievance was appealed. In the event the General Manager’s
decision is unacceptable to the Union, it may appeal to the System Board of
Adjustment in accordance with Article 33 of this Agreement.

 



--------------------------------------------------------------------------------



 



Page 35 of 62



Section 4.   Time Limits

  A.   The failure of a Company representative to issue a decision or hold a
hearing within the deadlines prescribed by this Article shall be deemed a denial
of the grievance or appeal, and such grievance or appeal shall be deemed to have
been immediately and automatically appealed to the next step unless the Union
indicates that it wishes to withdraw such appeal.     B.   The failure of the
Pilot(s) or the Union to comply with any of the time limits set forth in this
Section shall be deemed an immediate, automatic, and final withdrawal of the
grievance or appeal unless an extension of time has been requested from the Gulf
Coast Manager or Director of Operations within the prescribed time limits set
forth in this Article.

Section 5.   General

  A.   Unless expressly provided otherwise, all notification(s) or appeals
required by this Article shall be in writing, and accomplished by either hand
delivery verified by an initialed copy or by delivery system prepaid with return
receipt requested. A notification or appeal required by this Article shall only
be valid if it is sent to the last known address of the party to whom the notice
is directed.     B.   Compliance with all time limits specified in this Article
shall be determined by the date of mailing, as established by postmark or by
date of hand delivery, as established by the initialed copy.     C.   A group
grievance may be filed by the Union. Any such grievance shall contain sufficient
information to permit the Company to identify the individual Pilots covered by
the group grievance. No remedy awarded in a group grievance shall provide
monetary compensation for periods prior to thirty (30) calendar days from the
date on which the formal, written grievance was filed or the date the alleged
violation, whichever is less.     D.   Time limits specified in this Agreement
may be waived by mutual written consent of the parties.     E.   The parties
will notify one another of the persons designated to file and answer grievances.
    F.   All grievances resolved at any step of the Grievance Procedure prior to
the System Board of Adjustment shall be on a non-precedential basis unless
mutually agreed otherwise.     G.   If a grievant is exonerated, his personnel
file shall be cleared of all reference to the incident. Records may be kept in a
separate file but may not be used in future disciplinary actions. A grievant who
is cleared of all charges shall be made whole as pertains to wages, seniority,
longevity and benefits.     H.   A Pilot shall have the right of Union
representation at all meetings with the Company. A Pilot shall be advised in
advance of the nature of the subject of any hearing or conference.     I.   When
there is an active grievance on file relating to discipline or discharge of a
Pilot, the Pilot and his Union Representative shall have access to the Personnel
File of the Pilot involved. Such access shall include all letters of warning
issued to the Pilot and all records of disciplinary actions initiated by the
Company relating to the Pilot, as well as all current and available grievance
related material regarding the current disciplinary action which would become a
part of the Pilot(s) personnel file. In addition, the Union shall have the right
to make reasonable requests and obtain copies of any documents in the Pilot(s)
personnel file, which are relevant to the grievance.     J.   The Company agrees
that the Union may request, and will be provided, with documents which are
relevant to the processing of an active grievance filed by the Union. Such data
shall be produced within a reasonable time (which is normally 14 days) after
receipt of the request. If the Company needs additional time, it will advise the
Union as soon as possible.

 



--------------------------------------------------------------------------------



 



Page 36 of 62



ARTICLE 33
SYSTEM BOARD OF ADJUSTMENT

Section 1.   In compliance with Section 204, Title II of the Railway Labor Act,
as amended, there is hereby established a System Board of Adjustment, which
shall be known as the “AIR LOGISTICS PILOT’S SYSTEM BOARD OF ADJUSTMENT”
(hereinafter referred to as the Board).

Section 2.   The Board shall have jurisdiction over disputes between any Pilot
and the Company with respect to discipline or discharge, and over grievances or
disputes growing out of the interpretation or application of this Agreement. The
Company and the Union intend that procedures set forth in this Article shall be
the exclusive and mandatory forum of all such disputes.

Section 3.   The Board shall not have jurisdiction over any disputes unless all
of the procedures required in Article 32 have been completely exhausted with
respect to the dispute, and the dispute has been properly submitted to the Board
pursuant to the provision of this Article.

Section 4.   The Board shall have no jurisdiction to modify, add to, or
otherwise change the terms of this Agreement, or to establish or change the
rates of pay, rules, and working conditions covered by this Agreement.

Section 5.   The Board shall consist of two (2) members, one (1) of whom shall
be selected and appointed by the Company and one (1) of whom shall be the
President of Local 107 or his designee. Board members shall have a vote in
connection with all actions taken by the Board. The Board shall render its
decision in no more than thirty (30) days after the filing of the appeal.

  A.   In the event the two (2) member Board is not able to reach a decision
with respect to a particular dispute, either party may submit the dispute to a
neutral arbitrator within ten (10) days after the two (2) members of the Board
reach a deadlock.

Section 6.   Members of the Board who are employees of the Company shall suffer
no loss of pay while attending Board meetings.

Section 7.   Decisions of the Board shall be final and binding upon the Company,
the Union, and the affected Pilot(s).

Section 8.   The party appealing a final decision under Article 32 shall submit
the dispute for consideration by the Board, within fourteen (14) calendar days
of that decision. If the appeal is not made within the fourteen (14) day period,
the System Board of Adjustment does not have jurisdiction over the dispute.

Section 9.   All disputes referable to the Board shall be sent to the Director
of Human Resources.

Section 10.   Each case submitted shall be addressed to the Members of the Board
and state:

  A.   The question or questions at issue;     B.   A statement of the facts
with supporting documents;     C.   A reference to the applicable provision(s),
if any, of the Agreement alleged to have been breached;     D.   The position of
the Pilot or Pilots.     E.   The remedy requested; and     F.   The position of
the Company.

Section 11.   In the event the parties cannot agree on a neutral arbitrator,
within ten (10) days thereafter, either party may request that the American
Arbitration Association (AAA) submit a list of seven (7) potential neutrals, and
the neutral shall be selected in accordance with the rules of AAA.

Section 12.   The Company and the Union will assume the travel expense and other
related expenses of the Board Members selected by them, and of the witnesses
called by them. Expenses for witnesses called by the Board shall be borne
one-half (1/2) by each of the parties.

 



--------------------------------------------------------------------------------



 



Page 37 of 62

Section 13.   The expenses and reasonable compensation of the Neutral selected
as provided herein shall be borne equally by the Company and the Union.

Section 14.   General

  A.   The time limits set forth in Articles 32 and 33 may be extended in
writing by mutual agreement of the Company and the Union.     B.   The Union and
the Company may, by mutual agreement in writing, elect to bypass any or all of
the steps in this Section and proceed directly to the neutral arbitrator.     C.
  Probationary Pilots shall be subject to discharge at any time without cause.  
  D.   Compliance with all time limits under this Article shall be determined by
the date of mailing, as established by postmark or by date of hand delivery, as
established by the initialed copy.     E.   The parties understand and agree
that each and every Board member shall be free to discharge his duty in an
independent manner, without fear that his individual relations with the Company,
Union or other Pilots may be affected in any manner by any action taken by him
in good faith in his capacity as a Board member.     F.   Except as expressly
provided otherwise, this Article shall not be construed to limit, restrict or
abridge the rights or privileges accorded to the Company, the Pilots, or its and
their duly accredited representatives under the provisions of the Railway Labor
Act, as amended.     G.   A stenographic record of all arbitration hearings will
be taken if mutually requested by the parties and cost will be equally shared.
If only one (1) party requests that a stenographic record be taken, the cost
shall be borne by the requesting party. If the other party subsequently requests
to be furnished a copy of the record, it will be provided a copy at the same
cost as if the parties had equally shared the cost. Otherwise, the stenographic
record shall be the exclusive property of the party requesting such record.

ARTICLE 34
NO STRIKE/NO LOCKOUT

Section 1.   During the term of this Agreement, it is understood and agreed that
the Company will not lock out any employee covered hereby, and the Union will
not authorize or take part in any strike or picketing of the Company premises.
Any Pilot engaging in such activity may be subject to discipline up to and
including discharge.

Section 2.   It shall not be a violation of this Agreement for a Pilot to refuse
to cross a customer’s picket line, provided that in cases where a customer’s
place of business is being picketed and separate gates are being provided for
ingress and egress for persons not involved with the primary labor disputes,
Pilots will be required to perform their normal duties at the customer’s place
of business.

Section 3.   In situations where one of the Company’s customers is being
picketed, and if the Company knows about the picket in advance, the Company will
notify the Pilot about the picket line before dispatching a Pilot to that
customer. Pilots who refuse to take an assignment to cross a picket line because
of safety concerns will not be penalized. When no one is willing to cross a
picket line, the Company will be permitted to service its customers the best way
possible.

Section 4.   The Company will not require Pilots to transport replacement
workers involved in any labor dispute.

 



--------------------------------------------------------------------------------



 



Page 38 of 62
ARTICLE 35
UNION REPRESENTATION

Section 1.   Upon reasonable advance notification to appropriate management
personnel, the Company agrees to admit to its stations and bases officially
designated representatives of the Union to transact business as is necessary for
the administration of the Agreement. Such business shall be transacted in as
short a time as possible and shall not interfere with the operations of the
Company. The Union representative may be escorted by a management representative
while on Company property; in the alternative, the Company may make a private
meeting space available to the Union representative for any Union visit.

Section 2.   The Union may select elected or appointed representatives and shall
notify the Company designee, from time to time of their appointment or removal.
The Company designee shall notify the Union of the appropriate Company
representative hereunder.

Section 3.   The Union shall elect or appoint Pilots to be primary job
steward(s) and alternate(s) to conduct Union business and shall notify the
Company in writing of their election, appointment or removal.

Section 4.     A.   A primary or alternate steward shall be permitted reasonable
time to investigate, present and process grievances within the scope of said
steward’s station or base on the Company property without loss of pay during
his/her regular working hours.

  B.   A primary or alternate steward shall be permitted to present grievances
to management and attempt to resolve any alleged grievance.     C.   A primary
or alternate steward shall be granted the right to consult with Pilots under
their jurisdiction for the purpose of enforcing the provisions of this
Agreement.     D.   Time spent in handling grievances during the steward’s
regular working hours shall be considered hours worked for all purposes.     E.
  The provisions of Section 4 above shall not result in any Workovers nor cause
any adverse impact on the Company’s operation. In addition, a Pilot, while
serving as a primary or alternate steward shall remain available to assist the
Base Manager with Pilot-related tasks, if requested. This paragraph shall not be
used to keep a steward from performing his union work when he otherwise would
not be needed by the Company.

Section 5.   Upon forty-eight (48) hours notification by the Union President,
the Company will grant a Pilot(s) unpaid time off to perform Union business off
the Company premises. In the event the Union business shall require an absence
from work in excess of one (1) week, a Union leave of absence will be granted in
accordance with Article 11. The Union will cooperate with the Company to
minimize any negative impact on operations as a result of this Section (i.e.,
scheduling meetings/union-sponsored training on Pilot’s days off, limiting the
number of Pilots who can have union time off).

Section 6.   The Company will notify the Union in writing of the names and hire
dates of all newly hired Pilots and transfers. Such notification will be
transmitted during the Pilot’s first week on the payroll. Upon notification from
the Union, the appropriate Company manager will allow a Union representative who
is an employee of the Company access to new hire Pilots to provide Union
orientation for thirty (30) minutes before or after the Company’s new hire
orientation.

Section 7.   Stewards who serve their fellow Pilots at any Company station or
base shall be considered Union Representatives.

ARTICLE 36
UNION SECURITY

Section 1.   Each Pilot covered by this agreement shall become a member of the
Union within sixty (60) days after the effective date of this Agreement, and
shall be required as a condition of continued employment by the Company to
maintain his/her membership in the Union so long as this Agreement remains in
effect, to the extent of paying an initiation (or re-initiation) fee, monthly
membership dues and assessments, which are uniformly required of Pilots covered
by this Agreement. Such Pilot shall have his/her monthly membership dues
deducted from his/her earnings by payroll deduction.

 



--------------------------------------------------------------------------------



 



Page 39 of 62

Section 2.   Any Pilot hired into a classification covered by this Agreement on
or after the effective date of this Agreement shall become a member of the Union
within sixty (60) days after employment and shall be required as a condition of
continued employment by the Company to maintain his membership in the Union so
long as this Agreement remains in effect, to the extent of paying the uniformly
required initiation (or re-initiation) fee, monthly membership dues and
assessments.

Section 3.   Any Pilot maintaining or accruing seniority in a classification
covered by this Agreement (except as provided in Section 6) but not employed in
such classification, or any other classification covered by this Agreement,
shall not be required to maintain Union membership during such employment but
may do so at his/her option.       Should a Pilot return to a classification
covered by this Agreement, s/he shall be required to become a member of the
Union within fifteen (15) days after the date s/he returns to such
classifications, and shall, as a condition of employment in classification
covered by this Agreement, become a member of the Union and maintain membership
in the Union so long as this Agreement remains in effect to the extent of paying
an initiation (or re-initiation) fee, monthly membership dues and assessments.

Section 4.   The provisions of this Agreement shall not apply to any Pilot
covered by this Agreement to whom membership in this Union is not available by
payment of initiation (or re-initiation) fees, if applicable, monthly dues and
assessments under the same terms and conditions as uniformly applicable to any
other Pilot, or to any other Pilot to whom membership in the Union is denied or
terminated for any reason other than the failure of the employee to pay
uniformly levied initiation (or re-initiation) fees, if applicable, monthly dues
and assessments. Nothing in this Agreement shall require the payment of any
initiation (or re-initiation) fee, by a Pilot if an authorized or permissible
transfer according to the Bylaws and Constitution is involved.

Section 5.   If a Pilot covered by this Agreement has resigned from the Company
and is re-employed, s/he shall be governed by Section 2 of this Article.

  A.   If a Pilot is laid off and is recalled from layoff s/he shall be governed
by Section 3 of this Article.     B.   The seniority status and rights of Pilots
granted leaves of absence to serve in the armed forces shall not be terminated
by reason of any of the provisions of this Article but such Pilot shall, upon
resumption of employment in classification covered by this Agreement be governed
by the provisions of Section 3, Paragraph 2 of this Article.

Section 6.   The payment of dues by a member shall not be required as a
condition of employment during leave of absence without pay or during periods of
transfer or promotions to a classification not covered by this Agreement.

Section 7.   When a Pilot does not become a member of the Union by payment of
initiation (or re-initiation) fee as provided in this Article, or is a member of
the Union and becomes delinquent in the payment of monthly dues or assessments,
as provided in this paragraph, the following procedure shall apply:

  A.   If a new hire Pilot has not become a member of the Union within sixty
(60) days after employment with the Company, the Union shall notify such Pilot
in writing, certified mail, return receipt requested, copy to the Company
designee, that such Pilot must become a member of the Union within the time
limits specified in Section 2 of this Article or be subject to discharge as
Pilot of the Company. If, upon expiration of the period of time specified in
Section 2 of this Article, such new Pilot has not become a member of the Union,
the Union shall certify in writing to the Company designee, copy to the Pilot,
that the Pilot has failed to become a member of the Union as provided in this
Article, and is, therefore, to be discharged. The Company shall then promptly
notify the Pilot involved that s/he is to be discharged from the services of the
Company and shall promptly take proper steps to so discharge the Pilot.

  1.   If a Pilot, other than a new hire Pilot, who is required to become a
member of the Union as provided in this Article does not become a member of the
Union within the time limits specified in this Article for Pilots covered by
this Agreement, the Union shall notify the Company designee with a copy to the
Pilot, that the Pilot has failed to become a member of the Union as required by
this Article and is, therefore, to be discharged. The Company shall then
promptly notify the Pilot involved that s/he is to be discharged from the
service of the Company and shall promptly take proper steps to discharge said
Pilot.

 



--------------------------------------------------------------------------------



 



Page 40 of 62



  B.   If a Pilot covered by this Agreement becomes delinquent by more than two
(2) calendar months in the payment of monthly dues including assessments, the
Union shall notify the Pilot, in writing, certified mail, return receipt
requested, copy to the Company designee that said Pilot is delinquent in the
payment of monthly membership dues as specified herein and, accordingly, will be
subject to discharge as a Pilot of the Company. Such letter shall also notify
the Pilot that s/he must remit the required payment to the Secretary-Treasurer
of his/her Local Union by the twenty-second (22) day of the month in which
notice from the Union was received or be subject to discharge. If such Pilot
still remains delinquent in the payment of dues on the twenty-second (22 nd) day
of the month in which his/her notice from the Union was received, the Union
shall notify in writing the Company designee, with a copy to the Pilot, that the
Pilot has failed to remit payment of the dues within the grace period allowed
herein and is, therefore, to be discharged. The Company shall then promptly
notify the Pilot involved that s/he is to be discharged from the service of the
Company, and shall promptly take the proper steps to so discharge the Pilot.    
C.   A Pilot discharged by the Company under the provisions of this paragraph
shall be deemed to have been discharged for cause.

Section 8.   Any discharge under the terms of this Article shall be based solely
upon failure of the Pilot to pay or tender initiation (or re-initiation) fee,
membership dues and assessments upon the same terms and conditions as are
generally applicable to any other member of the Union, within the time limits
specified herein, and not because of denial or termination of membership in the
Union for any other reason.

Section 9.   A grievance by a Pilot who is to be discharged as a result of an
interpretation or application of the provisions of this Article shall be subject
to the following procedures:

  A.   A Pilot who believes the provisions of this Article pertaining to him/her
have not been properly interpreted or applied, and who desires a review must
submit his/her request for review in writing within five (5) business days from
the date of his/her notification by the Company as provided in Section 7,
subsection (A) 1 of this Article. The request will be submitted to the Company
designee, with a copy to the Union. The Union may be present at the review of
the grievance to represent the Union’s interest in the case. The Company
designee will review the grievance and render a decision in writing with a copy
to the Union no later than ten (10) business days following the receipt of the
grievance.     B.   If the decision is not satisfactory to the Union, then it
may appeal the decision through the grievance procedure. If the decision is not
satisfactory to the Pilot, then he/she may appeal the decision within ten
(10) days from the date of receipt directly to a neutral referee who must be
agreed upon by the Pilot and the Union within (10) days thereafter.     C.   In
the event the parties fail to agree upon a neutral referee within the specified
period, either the Pilot or the union may request the National Mediation Board
to name such neutral referee.     D.   The decision of the neutral referee shall
be binding on all parties to the dispute. The fees and charges of such neutral
shall be borne equally by the Pilot and the union.     E.   During the period a
grievance is being handled under the provisions of this section and until after
the decision by the Company designee or after final decision by the neutral
referee, the Pilot shall not be discharged from the Company because of
noncompliance with the terms and provisions of this Article.

Section 10.   No Pilot(s) covered by this Agreement or Pilot whose employment is
terminated pursuant to the provisions of this Article or the Union shall have
any claim for loss of time, wages or any other damages against the Company
because of agreeing to this Article or because of any alleged violation,
misapplications, compliance or noncompliance with any provision of this Article.
The Union agrees to hold the Company harmless and to indemnify the Company
against any suits, claims, liabilities, and reasonable and customary attorneys’
fees which arise out of or by reason of any action taken by the Company pursuant
to a written demand by an authorized union representative under the terms of
this Article.

Section 11.   During the life of this Agreement, the Company agrees that upon
receipt of a properly executed Authorization of Payroll Deduction, voluntarily
executed by a Pilot, it will make a single monthly deduction from the Pilot’s
earnings, after other deductions authorized by the Pilot or required by law have
been made, to cover his/her current standard monthly Union dues, assessments
and/or initiation fees uniformly levied in accordance with the

 



--------------------------------------------------------------------------------



 



Page 41 of 62
Constitution and Bylaws of the Union, as set forth in the Railway Labor Act, as
amended.

Section 12.   The Company will deduct said Pilot’s dues in the month in which
the Pilot is recalled from furlough or returns from a leave of absence. In the
event the Pilot is recalled from furlough or returns from a leave of absence
after the dues have been deducted for a month, the Company will make a double
deduction in the following month. The Company will pay over to the designated
official of the Union the wages withheld for such initiation fees and dues. The
amount withheld shall be reported and paid to the Union within ten (10) business
days from when deductions were made.

Section 13.   Any authorizations from payroll deductions under this Article
shall be effective one (1) week following its receipt by the Company Payroll
Department and shall apply to the next paycheck from which dues deduction is
made.

Section 14.   The Company remittance to the Union will be accompanied by lists
of names and Pilot numbers of the Pilots for whom the deductions have been made
in that particular period and the individual amounts deducted.

Section 15.   Collection of dues not deducted because of insufficient current
earnings, dues missed because of clerical error, or inadvertent error in the
accounting procedure, dues missed due to delay in receipt of the Authorization
for Payroll Deductions shall be the responsibility of the Union and shall not be
the subject of payroll deductions from subsequent pay checks, and the Company
shall not be responsible in any way for such missed collections. It shall be the
Union’s responsibility to verify apparent errors with the individual Union
member or Pilot prior to contacting the Company Human Resources Department. The
total or balance of unpaid dues, assessments and/or initiation fees due and
owing the Union at the time a Pilot terminates his/her employment shall be
deducted from the final paycheck in accordance with applicable law.

Section 16.   In the event the amount of the standard dues or fees uniformly
levied are changed, it shall be the sole responsibility of the Union to notify
the Company and to make any necessary adjustments as to the amounts to be
deducted from the Pilot’s earnings. So far as the Company is concerned, any such
changes shall be made in accordance with the time limits set forth in Section 13
of this Article.

Section 17.   An authorization for payroll deduction shall be irrevocable for
the term of this Agreement, or for a period of one (1) year from the date of the
authorization, whichever occurs sooner. Subject to Section 15 above, an
Authorization for Payroll Deduction shall automatically be revoked if:

  A.   The Pilot transfers to a position with the Company not covered by this
Agreement.     B.   The Pilot’s services with the Company are terminated;     C.
  The Pilot is furloughed; or     D.   The Pilot is on an authorized leave of
absence.

Section 18.   The Authorization for Payroll Deduction to be voluntarily executed
shall be signed by the Pilot. It shall stipulate the following language:

“I, (name of Pilot) do hereby authorize and direct my Employer, (circle one) Air
Logistics L.L.C. Air Logistics of Alaska, to deduct from my wages for remittance
to the authorized official or affiliate of the Office and Professional Employees
International Union, Local 107, periodic dues, initiation fees, and/or
assessments uniformly required as a condition of acquiring or maintaining
membership in accordance with the provisions of the Union Shop Agreement between
my Employer and the Union. I further authorize and direct my Employer to deduct
from my wages for remittance, as set forth above, the total or balance of unpaid
dues, assessments and/or initiation fees due and owing the Union at the time my
employment with the above named Employer ends.”
     “This authorization shall not include fines and penalties. I agree that
this authorization shall be irrevocable for the term of this Agreement, or for a
period of one (1) year from the date of the authorization, whichever occurs
sooner. All amounts to be deducted from my wages will commence with the first
regular dues deduction paycheck following receipt by my Employer of this
notice.”

 



--------------------------------------------------------------------------------



 



Page 42 of 62
ARTICLE 37
SAVINGS CLAUSE

Section 1.   Should any part of this Agreement be rendered or declared invalid
by reason of any existing or subsequently enacted legislation, act of government
agency, or by any decree of a court of competent jurisdiction, such invalidation
of such part or portion of this Agreement shall not invalidate the remaining
portions hereof, and they shall remain in full force and effect.

Section 2.   In the event that any provisions of this Agreement are in conflict
with or are rendered inoperative or unlawful by virtue of any duly enacted law
or regulation or any governmental agency or commission having jurisdiction over
the Company, the Union and Company will meet and attempt to negotiate changes
necessary, pertaining only to those provisions so affected or directly related
thereto.

 



--------------------------------------------------------------------------------



 



Page 43 of 62
ARTICLE 38
DURATION

Section 1.   This Agreement shall become effective on the date of its execution,
shall remain in full force and effect for a period of forty two (42) months
thereafter, and shall renew itself without change each succeeding year
thereafter, unless either party serves written notice of intended change in
accordance with Section 6, Title I of the Railway Labor Act, as amended, at
least sixty (60) days prior to the end of the forty two (42) month period, or
any anniversary thereof.

In witness whereof, the parties hereto have signed this Agreement on this 4th
day of April, 2005
FOR OFFICE AND PROFESSIONAL
EMPLOYEES INTERNATIONAL
UNION, AFL—CIO:

     
/s/ Michael Goodwin
 
Michael Goodwin, President, OPEIU
   
 
   
FOR OFFSHORE LOGISTICS, INC.:
   
 
   
/s/ Drury A. Milke
   
 
   
Drury A. Milke,
   
Executive Vice President; &
   
President, AIR LOGISTICS LLC
   
 
   
OPEIU/Local 107
   
 
   
/s/ Kenneth Bruner
   
 
   
Kenneth Bruner
   
President, OPEIU/Local 107
   
 
   
WITNESSES:
   
 
   
/s/ Pete Catalano
   
 
   
Pete Catalano
   
 
   
/s/ Don Robson
   
 
   
Don Robson
   
 
   
/s/ Carl Brown
   
 
   
Carl Brown
   
Assistant General Manager —
   
AIR LOGISTICS LLC
   
 
   
/s/ Ricardo Fira
   
 
   
Ricardo Fira
   
Director —Human Resources
   
AIR LOGISTICS LLC
   

 



--------------------------------------------------------------------------------



 



Page 44 of 62
APPENDIX “A”
AIR LOGISTICS, L.L.C. — PILOT PAY SCALES

                                  IFR-PIC    YR   Start   12 mos (3.0%)   24 mos
(3.0%)   36 mos (2.0%)
0-1
    52,511       54,086       55,709       56,823  
1-2
    53,866       55,482       57,146       58,289  
2-3
    55,026       56,677       58,377       59,545  
3-4
    56,725       58,427       60,180       61,383  
4-5
    58,843       60,608       62,427       63,675  
5-6
    61,359       63,200       65,096       66,398  
6-7
    63,370       65,271       67,229       68,574  
7-8
    64,914       66,861       68,867       70,245  
8-9
    66,614       68,612       70,671       72,084  
9-10
    68,426       70,479       72,593       74,045  
10-11
    72,108       74,271       76,499       78,029  
11-12
    74,361       76,592       78,890       80,467  
12-13
    76,296       78,585       80,942       82,561  
13-14
    77,973       80,312       82,722       84,376  
14-15
    78,668       81,028       83,459       85,128  
15-16
    79,505       81,890       84,347       86,034  
16-17
    80,217       82,624       85,102       86,804  
17-18
    81,017       83,448       85,951       87,670  
18-19
    81,948       84,406       86,939       88,677  
19-20
    82,606       85,084       87,637       89,389  
20-21
    83,076       85,568       88,135       89,898  
21-22
    83,546       86,052       88,634       90,407  
22-23
    84,016       86,536       89,133       91,356  
23-24
    84,486       87,021       89,631       92,305  
24-25
    84,956       87,505       90,130       93,254  
25-26
    85,426       87,989       90,628       94,203  
26-27
    85,896       88,473       91,127       95,152  
27-28
    86,366       88,957       91,626       96,101  
28-29
    86,836       89,441       92,124       97,050  
29-30
    87,306       89,925       92,623       98,000  

 



--------------------------------------------------------------------------------



 



Page 45 of 62

                                  VFR-PIC    YR   Start   12 mos (3.0%)   24 mos
(3.0%)   36 mos (2.0%)
0-1
    47,300       48,719       50,181       51,184  
1-2
    48,658       50,118       51,621       52,654  
2-3
    50,186       51,692       53,242       54,307  
3-4
    51,794       53,348       54,948       56,047  
4-5
    53,836       55,451       57,115       58,257  
5-6
    56,578       58,275       60,024       61,224  
6-7
    58,677       60,437       62,250       63,495  
7-8
    59,986       61,786       63,639       64,912  
8-9
    61,680       63,530       65,436       66,745  
9-10
    62,321       64,191       66,116       67,439  
10-11
    64,043       65,964       67,943       69,302  
11-12
    65,043       66,994       69,004       70,384  
12-13
    66,065       68,047       70,088       71,490  
13-14
    66,942       68,950       71,019       72,439  
14-15
    67,099       69,112       71,185       72,609  
15-16
    67,255       69,273       71,351       72,778  
16-17
    67,546       69,572       71,660       73,093  
17-18
    67,836       69,871       71,967       73,407  
18-19
    68,043       70,084       72,187       73,631  
19-20
    68,250       70,298       72,406       73,855  
20+
    68,566       70,623       72,742       74,197  

      Notes:       1.   Sic will receive the VFR pay scale plus a supplement in
accordance with Article 22, Section 6.   2.   Pilots on 4&3 and 5&2
(non-standard) schedules shall be paid the above base salaries plus the
following percentages of base pay:       4&3 —25%       5&2 —45%

 



--------------------------------------------------------------------------------



 



Page 46 of 62
ALASKA ADDENDUM
This Addendum to the Agreement and Contract between Office and Professional
Employees International Union, AFL-CIO (the Union) and Offshore Logistics, Inc.,
(the Company), is hereby entered into between the Union and the Company in order
to address certain unique differences which exist in the Company’s Alaska
operations. Therefore, the parties mutually agree that the following Articles of
the Agreement and Contract will be amended for the Alaska operations as follows:
ARTICLE 1
STATEMENT OF PURPOSE
Applicable to both Gulf Coast and Alaskan operations.
ARTICLE 2
RECOGNITION AND REPRESENTATION
Sections 1,2,4,5,6, and 7 are applicable to Gulf Coast and Alaskan operations.

Section 3.   This Agreement covers all revenue and all known and recurring
miscellaneous flying performed by the Company with Pilots on its payroll. All
flying covered by this Agreement shall be performed by Pilots whose names appear
on the Air Logistics L.L.C. and Air Logistics of Alaska, Inc. Pilot’s System
Seniority Roster, except when Air Logistics of Alaska, Inc. Management and
seasonal pilots are needed to perform flying services as a result of operational
and/or economic requirements of the company.

  A.   Regular, full-time Charter Pilots in the Alaska operation will be given
preference over Seasonal Pilots to the extent they are qualified to perform all
functions of the available work without further training.     B.   Seasonal
pilots may not be employed for more than 180 days in any one calendar year.
Seasonal Pilots shall become a member of the Union within one hundred-fifty
(150) days after employment and shall be required as a condition of continued
employment by the Company to maintain his membership in the Union so long as
this Agreement remains in effect, to the extent of paying the uniformly required
initiation (or re-initiation) fee, monthly membership dues and assessments.

ARTICLE 3
STATUS OF AGREEMENT
Applicable to both Gulf Coast and Alaskan operations.
ARTICLE 4
PILOT STATUS
Applicable to both Gulf Coast and Alaskan operations.
ARTICLE 5
SENIORITY
Sections 1, 2A, 3, 4, 5 & 6 are applicable to both the Gulf of Mexico and Alaska
operations.

Section 2.      B.   Bidding Seniority — Bidding Seniority shall be defined as a
Pilot’s length of service with the Company, adjusted for leaves of absence as
provided for in Article 5, Section 4, and Article 11 of this Agreement. Bidding
Seniority shall apply to all Pilots covered by this Agreement in bidding for job
assignments and vacancies, layoffs, reemployment after layoff, demotions due to
a reduction in force, and awarding of full week vacation periods, as provided
for in this Agreement.

ARTICLE 6
SENIORITY ROSTER
Applicable to both the Gulf of Mexico and Alaska operations.

 



--------------------------------------------------------------------------------



 



Page 47 of 62
ARTICLE 7
REDUCTIONS IN FORCE
Sections 1B, 3, 4 & 5 are applicable to both the Gulf of Mexico and Alaska
operations.

Section 1.     A.   When it becomes necessary to reduce the workforce in the
Alaska operation, a pilot’s seniority, pursuant to Article 5 of this agreement,
shall govern the layoff, if the pilot is qualified to perform all functions of
the available work without further training. Pilots with the least seniority at
a location shall be laid off first. For the purposes of this article, there
shall be two locations; the Gulf of Mexico operation and the Alaska operation.
The Company shall give at least fourteen (14) days notice of an impending layoff
at the affected location, or two (2) weeks pay in lieu there of. The company
shall notify the Union in advance of the impending reductions.

Section 2.        Pilots who are qualified to perform all functions of the
available work without further training will be recalled from furlough in
seniority order, with the most senior such qualified laid off pilot being
recalled first; provided, however, that no pilot will be returned to work
without a current medical certificate (As referred to in Art. 16, Section 4).
The company will make reasonable efforts to place the recalled pilot in his
former position or one of equal status.

ARTICLE 8
JOB POSTING AND BIDDING

I.   PERMANENT VACANCIES

Section 1.   Job Posting

  A.   Pilots working in the Alaska operation shall not be displaced by either
active or furloughed Pilots working in the Gulf of Mexico operation. Pilots
working in the Gulf of Mexico operation shall not be displaced by either active
or furloughed Pilots working in the Alaska operation.     B.   When a job or
crew position vacancy occurs on a full-time basis, or when a new full-time job
or crew position is created, the vacancy will be posted within seven (7) days
after the vacancy occurs. The notice shall provide as much information as is
available regarding the vacant position, including the job, location, aircraft
and customer specific qualifications and closing date for bid application.

Section 2.   Bidding Procedures

  A.   Pilots will be given a reasonable time from the initial posting to bid on
any vacant position.     B.   The Company will make the awards within five
(5) calendar days after the bidding has closed, not including Saturdays,
Sundays, and holidays.     C.   The senior qualified Pilot, as defined in
Section 3 of this Article, that bids on a vacancy shall be awarded the job.    
D.   The Company reserves the right to remove a Pilot from an awarded job based
on a customer complaint, in which case the Company will make reasonable efforts
to obtain the customer’s complaint in writing. A copy of such written complaint
shall be provided to the Pilot and to the Union.     E.   A Pilot responding to
more than one (1) vacancy shall indicate his order of preference on the bid and
shall be awarded his first preference.     F.   In the event no bid is received
on a posted vacancy and Charter Pilots exist, such vacancies will be filled by
the Charter Pilots in reverse seniority order to the extent they have
demonstrated the ability to complete

 



--------------------------------------------------------------------------------



 



Page 48 of 62



all aspects of the job requirements. In the event such qualified Charter Pilots
are not available, the Company may assign other Pilots who are so qualified in
reverse seniority order.

  G.   Definition Of Qualified

  1.   Qualified: The term qualified as used in this Article and Agreement means
that a Pilot has been trained in an aircraft model, meets the experience
requirements of both the customer and Air Logistics of Alaska, and has
demonstrated the ability to complete all aspects of the job requirements.     2.
  A Pilot will be considered qualified in an aircraft model although he may not
be “current” as per FAR 135.293(b), 135.299, etc. If that Pilot is otherwise
qualified and can become current within a reasonable amount of time, the Company
will provide training, in accordance with Article 17.

Section 3.   After a Pilot has been awarded a bid job and has completed the
necessary training, the Company will not allow any other Pilot to temporarily
perform work on that job, provided the bid Pilot is available for work during
his normal hitch. If an immediate operational requirement exists, an available
qualified Pilot may be removed from his awarded job, in reverse seniority order,
to fulfill such requirement for as short a period as possible, not to exceed
forty-five (45) days. In such cases, the Pilot being removed from his position
will be pay protected until such time as he has returned to his original job.

Section 4.   A Pilot may bid on any posted position, provided that once he has
been awarded a vacancy, the Pilot shall be ineligible to bid on another vacancy
for one (1) year from the date of transfer. Date of transfer is defined as the
first date a Pilot performs in revenue service at his new job.

Section 5.     A.   The Company may elect, based on operational needs, to
withhold a Pilot who has successfully bid for a vacancy from entering training
for a period not to exceed forty-five (45) days, unless mutually agreed
otherwise by the Company and the Pilot.

  B.   If a Pilot is withheld, he will be compensated at the base salary he
would have been entitled to if he had completed training and the higher base
salary will commence when he was originally scheduled to enter training

II.   TEMPORARY VACANCIES

Section 1.   Temporary vacancies are positions created to fill operational needs
for ninety (90) consecutive days or less. Seasonal vacancies are positions
created to fill the operational needs of summer flying.

Section 2.   Temporary and Seasonal vacancies shall be filled by offering the
positions to Charter Pilots in seniority order. If no Charter Pilot accepts the
opening, the job will be assigned to a Charter Pilot in reverse seniority order.
Pilots employed by Air Logistics of Alaska Inc will have priority when filling
all vacancies in the Alaska operations.

Section 3.   Charter Pilots in the Alaska operation will be given preference
over Seasonal Pilots to the extent they are qualified to perform all functions
of the available work without further training. If no Charter Pilot accepts the
opening, the job will be assigned to a Seasonal Pilot. If there are no available
qualified Seasonal Pilots, the work will be assigned to Charter Pilots in
reverse seniority order.

Section 4.   Pilots assigned to temporary vacancies shall be returned to their
former position, if it still exists, upon completion of the temporary
assignment.

Section 5.   A Pilot assigned to a temporary vacancy with a higher salary than
his current salary will receive such pay for the duration of the temporary
assignment.

Section 6.   The Company will post notice to Gulf of Mexico Pilots Temporary and
Seasonal Pilot vacancies in the Alaska operation and these Pilots will be
eligible to work in such positions subject to the following conditions:

  A.   The successful completion of a flight check with, and an evaluation by,
the Chief Pilot of the Alaska operation;

 



--------------------------------------------------------------------------------



 



Page 49 of 62

  B.   The Pilot must meet all of the qualification requirements set forth by
the Company and the customer; and     C.   The Pilot is responsible for his own
travel to and from Alaska. There will be no travel or mileage pay provided to
the Pilot. If a Gulf of Mexico Pilot is involuntarily assigned to Alaska, the
Company shall pay for his travel expenses to and from Alaska.

III.   GENERAL

Section 1.   A Pilot will not be considered qualified for an IFR PIC job unless
he is recommended by either an IFR Line Captain or an IFR Check Airman, and
successfully completes an IFR flight and classroom check by a Check Airman.

Section 2.   For the purpose of bidding on a vacant IFR PIC crew position, any
Pilot who has completed the requirements of III, Section 1, may request and
shall be given an IFR PIC Training Ride by a Check Airman within a reasonable
amount of time. Following this training ride, the Check Airman may recommend the
Pilot for an IFR PIC Check Ride.

Section 3.   When a Check Airman has recommended the Pilot for an IFR PIC Check
Ride, the Company shall make that ride available within a reasonable amount of
time.

ARTICLE 9
CATEGORIES OF AIRCRAFT
Applicable only to Gulf of Mexico.
ARTICLE 10
SCHEDULES OF SERVICE
Sections 2 and 5 are applicable to both Gulf Coast and Alaska operations.

Section 1.   Pilots in the Alaska operation will work one of the following
schedules as determined by the needs of service, provided it is consistent with
applicable FARs:

  A.   Up to fifteen (15) consecutive duty days, followed by thirteen (13)
consecutive days of rest.     B.   Up to eight (8) consecutive duty days,
followed by six (6) consecutive days of rest.     C.   Five (5) consecutive duty
days, followed by two (2) consecutive days of rest.

Section 3.   Not applicable to the Alaska operation.

Section 4.   Break days shall not be changed without seven (7) calendar days
notice, except for charter pilots and changes to meet customer requirements.

ARTICLE 11
LEAVES OF ABSENCE
I, Sections 1,2,3,4 (including subsection a-c), II, sections 1,2 and 3, III,
sections 1,2,3,4,6,7,8 and 9, IV, sections 1,2, 3, and 4, and V, sections
1,2,3,4,5,6,7,8,9,10, and 11 apply to both the Gulf of Mexico and the Alaska
operations.

 



--------------------------------------------------------------------------------



 



Page 50 of 62
I, Section 4d. A Pilot returning from such leave will not be permitted to bump
another Full Time Pilot from his job assignment. If no job assignment exists,
and no Seasonal Pilots are employed, the Pilot will be placed on a preferential
recall list. If Seasonal Pilots are employed, the returning Pilot will serve as
a Charter Pilot.
III, Section 5. Pilots in the Alaska operation shall retain insurance coverage,
provided the premiums are paid for at the applicable employee contribution costs
for a period not to exceed one (1) month. Insurance coverage may be retained for
an additional two (2) months, provided the premiums are paid for at the
applicable employer and employee contribution costs. Once the three (3) months
period has been exhausted, the pilot will be eligible for medical insurance
under COBRA for the applicable period of time.
V, Section 3a. Any Pilot returning from a leave of absence who requires training
prior to returning to flying will be scheduled for required training as soon as
possible at the discretion of the Company. Pay shall resume when a Pilot
commences training and shall be on the rate of pay that would otherwise be
effected. Higher pay for an upgrade will begin when the company uses the
services of the Pilot for revenue.
ARTICLE 12
VACATION AND SICK TIME
VACATION DAYS

Section 1.   Vacation Accrual

  A.   The number of vacation days earned each year is dependent on a pilots
completed years of active service with the company.

      YEARS   VACATION ACCRUAL
   1-9 year
  0.5 work month
   10 -14
  .75 work month
15 or more
  1.0 work month

Section 2.   Vacation Scheduling

  A.   No later than December 1 of each year, eligible pilots will be permitted
to bid on vacations. To the extent operational needs permit, these requests will
be granted. In the event of a conflict in dates requested by eligible pilots,
seniority will control.     B.   Vacations may be requested at any other date
with one week notice. If operational needs permit, these vacations will be
granted on a first come first serve basis.

Section 3.   Vacation Cancellation

  A.   In the event the Company cancels a scheduled vacation all non-refundable
vacation expenses the pilot, with the assistance of the Company is unable to
recover shall be reimbursed to the pilot. Such expenses include vacation
deposits, pre-paid tickets, hotel fees, or any other pre-paid expense associated
with the cancelled vacation. In order to receive reimbursement, the pilot shall
provide the Company with proof of the deposit.

Section 4.   Vacation Miscellaneous

  A.   A Pilot may use his current year’s allotment of vacation days in advance
of time earned, but if a Pilot leaves the company or is terminated before it is
earned, any such time will be deducted from his final paycheck. Vacation days
from the next year’s vacation allotment may not be advanced to a Pilot for use
in the current year.     B.   A Pilot has the option of being paid for his
unused vacation days at the end of each year. Unused vacation days will be paid
out at one hundred (100) percent of a Pilot’s applicable daily rate.

 



--------------------------------------------------------------------------------



 



Page 51 of 62



SICK LEAVE

Section 1.   Accrual

  A.   On January 1 of each calendar year, each full time pilot (employed more
than 90 days) will be credited with seven (7) sick leave days for the coming
year.     B.   Sick days are to be used by employees when they or an immediate
family member are ill. Sick days are not carried forward from year to year.

Section 2.   Miscellaneous

  A.   The Company reserves the right to require a medical excuse for absences
due to sickness. To the extent any Company requested examination is not covered
by insurance, it shall be paid for by the Company, provided the Pilot submits
receipts for reimbursement in a timely manner.     B.   Once the Sick Time Bank
is exhausted, a Pilot may use his remaining unused vacation days for sickness or
injury off the job.

PAYMENTS AND REIMBURSEMENTS

Section 1.   Vacation / Sick Time Off Audit

  A.   The Company shall track the number of sick days, both taken and
remaining, in the Pilot’s vacation/sick time off banks and shall be made
available on request during normal working hours.

Section 2.   Separation of Employment

  A.   If a Pilot voluntarily leaves the Company, he will be paid for his
accrued vacation days, his accrued vacation days at 100%, provided he has given
the company two weeks notice of his departure.     B.   Upon retirement from the
Company or when declared medically retired by the Company a pilot will be paid
his accrued vacation.

GENERAL AND MISCELLANEOUS

Section 1.   Personal Days and Emergency Days Off

  A.   While on hitch, a Pilot may request a personal day off for unscheduled,
personal reasons. Such requests will be given reasonable consideration by the
Company and granted if operationally feasible.     B.   Personal days must be
requested at least twelve (12) hours in advance.

ARTICLE 13
ON-THE-JOB INJURY (OJI) LEAVE
Sections 1,2,3,4,6,8,9 and 11 apply to both Gulf Coast and Alaska operations.
Section 5. All insurance benefits shall continue to be available to a pilot in
the Alaska operation on the same basis as an active employee for a maximum of
three (3) months, provided the Pilot continues to pay insurance premiums as
specified in Article 11, Leaves of Absence, III, Section 5. Once the three
(3) month period has been exhausted, the Pilot shall be eligible for medical
insurance under COBRA for the applicable period of time.

 



--------------------------------------------------------------------------------



 



Page 52 of 62
Section 7 is amended to provide that the physician’s statement must come from a
designated medical examiner.
Section 10 is not applicable to the Alaska operation.
ARTICLE 14
BEREAVEMENT LEAVE
Applicable to both the Gulf of Mexico and the Alaska operation.
ARTICLE 15
JURY DUTY
Section 1, 3, 4, 5, & 6 Applicable to both the Gulf of Mexico and Alaska
operations.

Section 2.   A Pilot serving on Jury Duty shall receive his regular pay. The day
or days for which a Pilot will receive pay for Jury Duty must fall within the
Pilot’s regularly assigned workweek (the day or days the Pilot normally works).
Jury service compensation provided by the court will be retained by the Pilot.

ARTICLE 16
FEES AND PHYSICAL EXAMINATIONS
Section 1, 2, 4B, & 5 Applicable to both the Gulf of Mexico and Alaska
operations.

Section 3.   Applies to Pilots in the Alaska operation. In addition, IFR-PIC
pilots in the Alaska operation are also required to hold an ATP certificate.

Section 4.     A.   Pilots in the Alaska operation are required to have a first
class physical examination once per year at the company’s expense. Examinations
will be scheduled while the Pilot is off-duty. A copy of the medical certificate
will be provided to the office of the Chief Pilot by the 25th day of the month
due.

ARTICLE 17
TRAINING

I.   RECURRENT TRAINING

Section 1.   The Company will attempt to schedule recurrent training on days off
to minimize disruption to the operation. The Company will make reasonable
efforts to schedule training immediately before or immediately after a Pilot’s
hitch. If recurrent training cannot be scheduled immediately before or after his
hitch, the Company shall provide the Pilot who does not live within a reasonable
proximity of the Fairbanks area with housing pursuant to Article 18, Section 2A,
during the day(s) off between his training and his hitch. Pay for recurrent
training will be in accordance with Article 21 of this Agreement.

Section 2.   In the event a Pilot is unable to attend training on the day(s)
assigned, he will notify the Chief Pilot as far in advance as possible. The
Chief Pilot will work with the Pilot to arrange for alternative training dates.
However, if there are no mutually agreeable dates available, the Pilot will
remain obligated to conduct the training on the original dates assigned by the
Company.

Section 3.   Each quarter, the Company will publish a list of recurrent
training. At the beginning of each year, the Company will also publish a list of
scheduled recurrent training classes for the year along with a list of Pilots
assigned to

 



--------------------------------------------------------------------------------



 



Page 53 of 62
such training. It will be the responsibility of the Pilot to know the dates for
his scheduled recurrent training class and whether a Pilot’s recurrent training
has been rescheduled due to a change in assignments.

II.   UPGRADE TRAINING

Section 1.   The Company will attempt to schedule upgrade training on days off
to minimize disruption to the operation. The Company will make reasonable
efforts to schedule training immediately before or immediately after a Pilot’s
hitch. If upgrade training cannot be scheduled immediately before or after his
hitch, the Company shall provide the Pilot who does not live within a reasonable
proximity of the Fairbanks area with housing pursuant to Article 18, Section 2A,
during the day(s) off between his training and his hitch. Pay while in upgrade
will be in accordance with Article 21 of this Agreement. A Pilot’s base salary
will not increase until he has successfully completed all training and reports
for duty for the first scheduled revenue flight in the upgraded aircraft.
Upgrade training in the Alaska operation is defined as moving from an SIC seat
to a PIC seat in the same type aircraft.

III.   SPECIAL TRAINING AND NEW HIRE TRAINING

Section 1.   The Company will attempt to assign any nonrecurrent special
training on a Pilot’s day off to minimize disruption to the operation. The
Company will make reasonable efforts to schedule training immediately before or
immediately after a Pilot’s hitch. If special training cannot be scheduled
immediately before or after his hitch, the Company shall provide the Pilot with
housing in accordance with Article 18, Section 2A, during the day(s) off between
his training and his hitch. (This preceding sentence is not applicable for new
hire training.)

IV.   TRAINING FAILURES

Section 1.   It is recognized that not all Pilots reach the required level of
proficiency in the same amount of time. Therefore, when it becomes apparent to
the Company that a Pilot will require time in excess of that usually required to
reach proficiency, the Company Training Department will, in consultation with
the Pilot, determine the cause of his inability to reach the required
proficiency level and establish a plan for correcting the problem. In the event
a Pilot fails to demonstrate the required degree of proficiency after completion
of the individual training plan, he will be handled in accordance with the
provisions outlined below.

  A.   Recurrent Training

  1.   A Pilot who fails any portion of recurrent training (written exam, oral
exam, flight check) will be removed from line duty until he has completed
retraining and has been successfully retested by the Company.     2.   A Pilot
who fails his oral exam or flight check may request a change in instructor or
additional training prior to his retest.     3.   If the Pilot fails the retest,
his status with the Company will be reviewed.

  B.   Upgrade/Transition Training

  1.   A Pilot who fails any portion of his upgrade/transition training after a
retest (written, oral or flight check) will have the training discontinued. The
Pilot will be returned to his previously flown aircraft if the aircraft is still
being flown by the Company, only after successfully completing a retest
(written, oral, flight check).     2.   A Pilot who fails his oral exam or
flight check may request a change in instructor or additional training prior to
his retest.     3.   A Pilot who fails upgrade/transition training will not be
permitted to upgrade in that aircraft for a period of six (6) months following
his training failure. If a Pilot fails upgrade/transition training for a second
time, his status with the Company will be reviewed. It is understood and agreed
that the Company has the right to conduct a line check following any training
failure.

  C.   Flight Check/Progress Ride

 



--------------------------------------------------------------------------------



 



Page 54 of 62



  1.   When a Pilot fails a flight check given as a result of an aircraft
incident or an observed departure from normal flight procedures, his status with
the Company will be reviewed.     2.   If an oral exam is necessary and the
Pilot fails a retest, his status with the Company will also be reviewed.

  D.   Initial Training (New Hire)

  1.   A Pilot who fails any portion of his new hire training will be subject to
termination by the Company.

ARTICLE 18
FACILITIES, EQUIPMENT AND UNIFORMS
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 19
SEVERANCE PAY
This Article does not apply to the Alaska operation.
ARTICLE 20
MOVING EXPENSES
This Article does not apply to the Alaska operation.
ARTICLE 21
COMPENSATION

Section 1.   Rates of pay for Pilots in the Alaska operation are shown in
Appendix B.

Section 2.   A Pilot in recurrent, upgrade, or special training shall be paid
one hundred (100) percent of his regular rate, in half (1/2) day increments.

Section 3.   A Pilot’s base salary will not increase until he has successfully
completed all training and reports for duty for the first revenue flight in the
aircraft for which the training was provided.

Section 4.   A workover shall be paid at one and one half (1.5) times a pilots
applicable daily rate. The daily rate is equal to 1/15th of the monthly base
salary.

Section 5.   The Company may place new hire Pilots with experience on the pay
schedule at any level consistent with their qualifications and skills, as
determined by the Chief Pilot. They will accrue longevity for pay purposes at a
rate of two (2) years for each one (1) year of service until they catch up with
the published pay schedule.

ARTICLE 22
SUPPLEMENTAL PAY

Section 1.   In addition to their base pay, Company-designated Check Airmen
shall receive an override of four hundred

 



--------------------------------------------------------------------------------



 



Page 55 of 62
dollars ($400.00) per month. The monthly override shall be prorated if the Check
Airman serves in that capacity for a portion of the month.

Section 2.   Pilots holding unlimited Airline Transport Pilot Ratings earn an
additional one hundred dollars ($100.00) per month.

Section 3.   On contracts requiring IFR qualifications and currency, the PIC
will receive an additional one hundred fifty dollars ($150.00) per day and the
SIC will receive an additional seventy five dollars ($75.00) per day.

Section 4.   Pilots assigned to a long-line qualification contract will receive
an additional fifty dollars ($50.00) per day.

Section 5.   Pilots will receive fifty dollars ($50.00) Remote Operation Pay
(ROP) for each night spent away from home base while on a revenue producing job
in Alaska. ROP is considered reimbursement for expenditures necessitated by
having to purchase, repair, clean or otherwise maintain the life sustaining
incidentals necessary for creature comfort while on the escalated Alaskan
economy and in a field environment.

ARTICLE 23
BONUSES
Applicable only to Gulf Coast Operations. Air Logistics of Alaska Inc. will
continue with existing policies.
ARTICLE 24
WORKOVER/OVERTIME

Section 1:   Workover

  A.   Workover is defined as being scheduled for and reporting to work on a
regularly scheduled day off.     B.   A workover shall be paid at one and one
half (1.5) times the daily rate. The daily rate is equal to one fifteenth
(1/15th) of the monthly base salary for the actual aircraft flown or for what a
pilot was scheduled to fly on the workover, whichever is greater as provided for
in Article 21 of this agreement.

Section 2:   Workover Procedures And Assignments

  A.   Workovers will be assigned using the following procedures:

  1.   Volunteers will be sought based on aircraft and pilot qualifications.    
2.   If there are no volunteers the workover will be assigned based upon the
pilots last workover date. The appropriately qualified pilot with the longest
period since the previous workover date will be assigned the workover.

  B.   A workover roster will be maintained at the Fairbanks Base. The roster
will be updated at least weekly and the pilot who is next up on the roster will
be notified.     C.   Pilots will be assigned from the roster based upon
aircraft qualifications and mission requirements.

ARTICLE 25
TRAVEL PAY

Section 1.   Mileage pay shall be at the applicable rate established by the
Internal Revenue Service under the following

 



--------------------------------------------------------------------------------



 



Page 56 of 62
circumstances:

  A.   When required to relocate to a location other than Fairbanks via personal
vehicle. Mileage will be calculated from the Fairbanks base to the location
directed by the Company.     B.   When mileage is in excess of thirty (30) miles
one way for use of a personal vehicle.

ARTICLE 26
PER DIEM
This Article does not apply to the Alaska operation.
ARTICLE 27
INSURANCE
This Article shall be amended for the Alaska operation as follows:

Section 1.   The Company shall offer welfare benefits for Alaska Pilots equal in
benefits and employee premiums to that of the Company’s non-represented Alaska
employees. These welfare benefits include medical insurance, life insurance,
short-term disability and long-term disability.

Section 2.   The Company will permit employees to purchase buy-up options and up
to two types of supplemental insurance plans through AFLAC each year at the time
of open enrollment. The Union will notify the Company which two supplemental
insurance plans have been selected for the year at least thirty (30) days in
advance of the time of open enrollment.

ARTICLE 28
RETIREMENT AND 401 (K) PLAN
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 29
SAFETY/ACCIDENT PREVENTION
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 30
GENERAL AND MISCELLANEOUS
Sections 1, 2, 3, 4, 6, 7, 8, 9, 10 & 11 are applicable to both Gulf Coast and
Alaskan operations.

Section 5.   The pay periods in the Alaska operation are currently the fifteenth
and the last day of each month. If the company wishes to change the pay period
timing, it shall meet and discuss the change with the union prior to
implementation. The company shall continue to offer, on a voluntary basis to its
pilots, electronic funds transfer (EFT) to the pilot’s bank of choice.

 



--------------------------------------------------------------------------------



 



Page 57 of 62
ARTICLE 31
UNION BULLETIN BOARDS AND COMMUNICATIONS
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 32
GRIEVANCE PROCEDURE
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 33
SYSTEM BOARD OF ADJUSTMENT
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 34
NO STRIKE/NO LOCKOUT
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 35
UNION REPRESENTATION
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 36
UNION SECURITY
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 37
SAVINGS CLAUSE
Applicable to both the Gulf of Mexico and Alaska operations.
ARTICLE 38
DURATION
Applicable to both the Gulf of Mexico and Alaska operations.

 



--------------------------------------------------------------------------------



 



Page 58 of 62
APPENDIX “B”
AIR LOGISTICS ALASKA — PILOT PAY SCALES

                                                                      PIC      
                      12 mos     24 mos     36 mos     Pay   Years of     Start
    Increase     Increase     Increase     Level   Service     Base Pay     3%  
  3%     3%  
1
  0 to 1     $ 43,656     $ 44,966     $ 46,315     $ 47,241  
2
    1 to 2     $ 44,940     $ 46,288     $ 47,677     $ 48,630  
3
    2 to 3     $ 46,224     $ 47,611     $ 49,039     $ 50,020  
4
    3 to 4     $ 47,508     $ 48,933     $ 50,401     $ 51,409  
5
    4 to 6     $ 48,792     $ 50,256     $ 51,763     $ 52,799  
6
    6 to 8     $ 50,076     $ 51,578     $ 53,126     $ 54,188  
7
    8 to 10     $ 51,360     $ 52,901     $ 54,488     $ 55,578  
8
  10 to12   $ 52,644     $ 54,223     $ 55,850     $ 56,967  
9
    12 to 16     $ 53,928     $ 55,546     $ 57,212     $ 58,356  
10
    16 to 20     $ 55,212     $ 56,868     $ 58,574     $ 59,746  
11
    20 to 25     $ 56,496     $ 58,191     $ 59,937     $ 61,135  
12
    25 to 30     $ 57,780     $ 59,513     $ 61,299     $ 62,525                
              SIC                               12 mos (3.0%)       24 mos
(3.0%)     36 mos (2.0%)   Pay   Years of     Current     Increase     Increase
  Increase   Level   Service     Base Pay     5%     3%   3%
1
    0 to 1     $ 32,100     $ 33,063     $ 34,055     $ 34,736  
2
    1 to 2     $ 33,384     $ 34,386     $ 35,417     $ 36,125  
3
    2 to 3     $ 34,668     $ 35,708     $ 36,779     $ 37,515  
4
    3 to 4     $ 35,952     $ 37,031     $ 38,141     $ 38,904  
5
    4 to 6     $ 37,236     $ 38,353     $ 39,504     $ 40,294  
6
    6 to 8     $ 38,520     $ 39,676     $ 40,866     $ 41,683  



Note: Does not include $50.00/day supplemental pay for operating away from base

 



--------------------------------------------------------------------------------



 



Page 59 of 62
Letter of Agreement #1      Re: Fixed Wing Pilots
Mr. Ken Bruner
President, Local 107
2617 Northside Road, Suite 300
New Iberia, LA 70563-0953
Dear Ken:
     This letter will confirm our understanding that the Pilot(s) employed by
Offshore Logistics, Inc. operating fixed wing aircraft under FAR Part 91 will
not be covered by the collective bargaining agreement between Offshore
Logistics, Inc. and OPEIU.
     If such Pilot(s) performs work operating helicopters in the service of
Offshore Logistics, Inc. under FAR Part 135, he will be subject to the terms and
conditions of the contract.
     Please sign in the space provided below acknowledging your understanding of
this letter.
Sincerely,
Drury Milke
President — AIR LOGISTICS, L.L.C.
 
Mr. Ken Bruner
President, Local 107
Office and Professional Employee
International Union, AFL-CIO

 



--------------------------------------------------------------------------------



 



Page 60 of 62
LETTER OF AGREEMENT #2
Between
Offshore Logistics, Inc.
And
Office and Professional Employees International Union
In the Service of
Air Logistics, L.L.C.
     As Represented by Local 107/OPEIU
WHEREAS, The Company desires to have its most senior, qualified Pilots hold and
retain IFR slots; and
WHEREAS, The Company wants to promote professionalism and maintain skill levels
and recency of experience;
THEREFORE, The Company will maintain a core group of IFR PIC’s and SIC’s, to be
called the IFR Cadre.

A.   The IFR Cadre will be based on seniority and qualification.   B.   The
number of Pilots who make up the IFR Cadre will be determined by the number of
full-time IFR contracts.   C.   The IFR Cadre will consist of two groups: IFR
PIC and IFR SIC.   D.   The minimum number of Pilots in the IFR Cadre will be
based on the following criteria.

  1.   Night shifts will be considered full-time IFR contracts for purposes of
the IFR Cadre.     2.   Four (4)/three (3) crews covering multiple customers
will also be considered full-time contracts for purposes of the IFR Cadre.    
3.   Five (5)/two (2) crews will be treated as four (4)/three (3) crews for
purposes of the IFR Cadre.     4.   No Pilot will be considered qualified to
serve as an IFR PIC unless the Pilot has served as an IFR SIC for at least six
(6) months, is recommended for upgrade by an IFR Line Captain and successfully
completes an IFR flight check by a Check Airman.

 



--------------------------------------------------------------------------------



 



Page 61 of 62

E.   Staffing for the IFR Cadre will be reviewed in accordance with the
provisions below to determine if and when there should be any adjustments made
to the composition of the IFR Cadre.

  1.   If additional Pilots are needed for the IFR Cadre as a result of an
increased number of contracts, positions will be bid in accordance with the
provisions of Article 8 of the Agreement. The most senior, qualified Pilot
eligible to bid will either enter the Cadre if qualified, or if not qualified,
the Pilot will be scheduled for training and enter the Cadre upon successful
completion of Company training.     2.   Upward adjustments in the composition
of the IFR Cadre necessitated by additional IFR customer contacts, may be made
by the Company each month.     3.   If a downward adjustment in the composition
of the IFR Cadre is necessitated by the loss of IFR customer contracts the
adjustment will be accomplished in the following manner:

  a.   The Company will pay protect up to ten (10) percent of those Pilots who
lose their IFR jobs due to a downward adjustment in staffing for a period of
90 days. The least senior Pilots displaced will be the individual(s) eligible
for the pay protection described in this paragraph. If the Company loses more
than ten (10) percent of its IFR contracts in any quarter, there will be no pay
protection for any Pilots through the end of a calendar quarter, including the
first ten (10) percent who lose their jobs as noted above.

F.   A Pilot leaving the Cadre will become a pool Pilot until such time as he is
eligible to bid for a vacancy in accordance with Article 8 of the Agreement. Any
such pilot who is qualified will be given preference for TEMPORARY VACANCIES.  
G.   The Company reserves the right to remove a Pilot from an awarded job based
on a customer complaint. Upon request, written documentation of the reasons for
the complaint will be provided to the Pilot and the Union. A Pilot removed from
an awarded job based on a customer complaint will be a pool pilot until a new
bid is posted and awarded in accordance with Article 8 and will not be provided
the pay protection described in this Letter of Agreement.

H.   A Pilot who loses his IFR position due to lack of acceptable crew
performance will not be provided the pay protection described in this Letter of
Agreement.

In witness whereof, the parties hereto have signed this Agreement on the ___ day
of                                                             , 2005.

     
FOR OFFICE AND PROFESSIONAL
   
EMPLOYEES INTERNATIONAL
   
UNION, AFL—CIO:
   
 
   
/s/
   
 
   
Michael Goodwin,
   
President, OPEIU
   
 
   
FOR OFFSHORE LOGISTICS, INC.:
   
 
   
/s/
   
 
   
Drury A. Milke,
   
Executive Vice President;
   
OFFSHORE LOGISTICS;
   
President, AIR LOGISTICS LLC
   
 
   
FOR OPEIU/Local 107
   
 
   
/s/
   
 
   
Kenneth E. Bruner
   
President, OPEIU, Local 107
   
 
   
WITNESS
   
 
   
/s/
   
 
   

 



--------------------------------------------------------------------------------



 



Page 62 of 62
Letter of Agreement #3
October 9, 2003
Mr. Ken Bruner
President, Local 107
2617 Northside Road
New Iberia, LA 70563-0953
Dear Ken:
Pursuant to our discussions during negotiations, we wanted to confirm that:

  1.   References to the Director of Operations and the General Manager in
Article 32 of the collective bargaining agreement means the person occupying the
particular position in either the Gulf of Mexico operation or the Alaska
operation.     2.   With respect to all Alaskan disputes referred to the System
Board of Adjustment pursuant to section 9 of Article 33, copies of the referral
shall be sent to the Director of Operations as well as the Director of Human
Resources.

Very truly yours,
AIR LOGISTICS LLC
Ricardo Fira
Director of Human Resources
 
Mr. Ken Bruner
President, Local 107
Office and Professional Employees
International Union, AFL-CIO

 